Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing United States Securities and Exchange Commission Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of April 2008 Aracruz Celulose S.A. Aracruz Cellulose S.A. (Translation of Registrants name into English) Av. Brigadeiro Faria Lima, 2,2774th floor São Paulo, SP 01452-000, Brazil (Address of principal executive office) (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F.) (Check One) Form 20-F þ Form 40-F o (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1)) (Check One) Yes o No þ (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7)) (Check One) Yes o No þ (Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.) (Check One) Yes o No þ (If Yes is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b). 82- .) Aracruz Celulose S.A. Quarterly Financial Information (ITR) as of March 31, 2008 and 2007, and Special Review Report of Independent Registered Public Accounting Firm FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION Corporate Legislation QUARTERLY INFORMATION - ITR Period - 03/31/2008 COMMERCIAL, INDUSTRIAL & OTHERS TYPES OF BUSINESS 01.01 - IDENTIFICATION 01 - CVM Code 02 - Name of Society 03 - Taxpayer Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 01.02 - ADDRESS OF HEAD OFFICES 01 - COMPLETE ADDRESS 02 - DISTRICT 03 - ZIP CODE (CEP) Caminho Barra do Riacho, s/nº - km 25 Barra do Riacho 29.197-900 04 - CITY 05 - STATE Aracruz Espírito Santo 06 - AREA CODE 07 - TELEPHONE 08 - TELEPHONE 09 - TELEPHONE 10 - TELEX 027 3270-2442 3270-2540 3270-2844 11 - AREA CODE 12 - FAX NO. 13 - FAX NO. 14 - FAX NO. 027 3270-2590 3270-2171 3270-2001 15 - E-MAIL mbl@aracruz.com.br 01.03 - DIRECTOR OF MARKET RELATIONS (BUSINESS ADDRESS) 01 - NAME Isac Roffé Zagury 02  COMPLETE ADDRESS 03 - DISTRICT Av. Brigadeiro Faria Lima, 2272 - 3 rd and 4 th Floor Jardim Paulistano 04 - ZIP CODE (CEP) 05 - CITY 06 - STATE 01.452-000 São Paulo SP 07 - AREA CODE 08 - TELEPHONE 09 - TELEPHONE 10 TELEPHONE 11 - TELEX 011 3301-4160 3301-4139 3301-4228 12 - AREA CODE 13 - FAX NO 14 - FAX NO 15 - FAX NO 011 3301-4202 3301-4117 3301-4275 16 - E-MAILL iz@aracruz.com.br 01.04  ACCOUNTANT / REFERENCE CURRENT FISCAL YEAR CURRENT QUARTER PREVIOUS QUARTER 1 - BEGINNING 2  ENDING 3  NUMBER 4 - BEGINNING 5 - ENDING 6  NUMBER 7 - BEGINNING 9 - ENDING 01/01/2008 12/31/2008 1 01/01/2008 03/31/2008 4 10/01/2008 12/31/2008 9  NAME / ACCOUNTANT CORPORATE NAME 10 - CVM CODE Deloitte Touche Tohmatsu Auditores Independentes 00385-9 11  NAME OF THE TECHNICAL RESPONSIBLE 12  CPF Nº Amauri Froment Fernandes 174.625.417-34 01.05  CURRENT BREAKDOWN OF PAID-IN CAPITAL, NET OF TREASURY STOCK NUMBER OF SHARES 1 - CURRENT QUARTER 2  PREVIOUS QUARTER 3 QUARTER PREVIOUS YEAR (Thousands) 03/31/2008 12/31/2007 03/31/2007 PAID-IN CAPITAL 1  COMMON 455,391 455,391 455,391 2 PREFERRED 577,163 577,163 577,163 3  TOTAL 1,032,554 1,032,554 1,032,554 IN TREASURY 4  COMMON 483 483 483 5 PREFERRED 1,483 1,483 1,483 6  TOTAL 1,966 1,966 1,966 Page: 1 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION Corporate Legislation QUARTERLY INFORMATION - ITR Period - 03/31/2008 COMMERCIAL, INDUSTRIAL & OTHERS TYPES OF BUSINESS 01.01 - IDENTIFICATION 01 - CVM Code 02 - Name of Society 03 - Taxpayer Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 01.06 - SOCIETY CHARACTERISTICS 1 - TYPE OF SOCIETY COMMERCIAL, INDUSTRIAL & OTHER TYPES OF BUSINESS 2  SITUATION IN OPERATION 3  NATURE OF STOCK CONTROL PRIVATE NATIONAL 4  ACTIVITY CODE 1040  PAPER AND PULP INDUSTRY 5  ACTIVITY OF THE SOCIETY PRODUCTION OF BLEACHED EUCALYPTUS PULP 6  TYPE OF CONSOLIDATED TOTAL 7 - AUDITORSREPORT TYPE UNQUALIFIED OPINION 01.07 - SUBSIDIARIES EXCLUDED FROM CONSOLIDATED STATEMENTS 01 - ITEM 02  TAXPAYER NO. 03  NAME 01.08 - DIVIDENDS APPROVED/PAID DURING AND AFTER CURRENT QUARTER 1  ITEM 2  EVENT 3 - DATE OF APPROVAL 4 - TYPE 5 - PAYMENT 6 - STOCK TYPE 7 - STOCK OF VALUE BEGAIN 01.09  SUBSCRIBED CAPITAL AND CHANGES IN ACCOUNTING PERIOD IN COURSE 1  ITEM 2  DATE OF 3 - VALUE OF THE 4 - VALUE OF THE 5 - ORIGIN OF THE 7  AMOUNT OF 8  VALUE PER CHANGE SUBSCRIBED CAPITAL ALTERATION ALTERATION OUTSTANDING STOCKS SHARE ON THE (REAL THOUSAND) (REAL THOUSAND) (THOUSAND) ISSUE DATE (REAL) 01 04/24/2007 2,871,781 1,017,275 REVENUE - - RESERVES 01.10 - DIRECTOR OF INVESTOR RELATIONS 01 - DATE 02  SIGNATURE 06/04/2008 /s/ Isac Roffé Zagury Page: 2 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION Corporate Legislation QUARTERLY INFORMATION - ITR Period - 03/31/2008 COMMERCIAL, INDUSTRIAL & OTHERS TYPES OF BUSINESS 01.01 - IDENTIFICATION 01 - CVM Code 02 - Name of Society 03 - Taxpayer Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 02.01  BALANCE SHEET  ASSETS  THOUSAND OF R$ 1  CODE 2  DESCRIPTION 3  DATE 03/31/2008 4  DATE 12/31/2007 1 TOTAL ASSETS 10,765,655 10,571,488 1.1 CURRENT ASSETS 1,467,208 1,427,231 1.1.1 CASH AND CASH EQUIVALENTS 340 2,045 1.1.2 CREDITS 475,919 494,042 1.1.2.1 ACCOUNTS RECEIVABLE FROM CUSTOMERS 258,957 242,172 1.1.2.1.1 ACCOUNTS RECEIVABLE FROM CUSTOMERS - PULP 218,817 205,928 1.1.2.1.2 ACCOUNTS RECEIVABLE FROM CUSTOMERS - PAPER 18,886 21,547 1.1.2.1.3 ACCOUNTS RECEIVABLE FROM CUSTOMERS - OTHERS 21,254 14,697 1.1.2.2 CREDITS OTHERS 216,962 251,870 1.1.2.2.1 EMPLOYEES 4,999 6,241 1.1.2.2.2 SUPPLIERS 3,331 4,052 1.1.2.2.3 SUBSIDIARIES 0 1,778 1.1.2.2.4 TAXES 208,289 239,343 1.1.2.2.5 OTHERS 343 456 1.1.3 INVENTORIES 225,146 196,330 1.1.3.1 SUPPLIES 101,179 99,626 1.1.3.2 RAW MATERIALS 75,256 68,629 1.1.3.3 FINISHED GOODS 48,711 28,001 1.1.3.4 OTHERS 0 74 1.1.4 OTHERS 765,803 734,814 1.1.4.1 SHORT TERM INVESTMENTS 739,829 713,582 1.1.4.2 PREPAID EXPENSES 25,974 21,222 1.1.4.3 OTHERS 0 10 1.2 CURRENT NOT ASSETS 9,298,447 9,144,257 1.2.1 LONG-TERM ASSETS 485,972 471,762 1.2.1.1 OTHERS CREDITS 404,079 400,726 1.2.1.1.1 ACCOUNTS RECEIVABLE FROM CUSTOMERS 43,406 43,699 1.2.1.1.2 SUPPLIERS 250,420 242,603 1.2.1.1.3 TAXES 110,253 114,424 1.2.1.2 ACCOUNTS RECEIVABLE  RELATED PARTIES 362 423 1.2.1.2.1 FROM AFFILIATES 0 0 1.2.1.2.2 FROM SUBSIDIARIES 362 423 1.2.1.2.3 OTHERS 0 0 Page: 3 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION Corporate Legislation QUARTERLY INFORMATION - ITR Period - 03/31/2008 COMMERCIAL, INDUSTRIAL & OTHERS TYPES OF BUSINESS 01.01 - IDENTIFICATION 01 - CVM Code 02 - Name of Society 03 - Taxpayer Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 02.01  BALANCE SHEET  ASSETS  THOUSAND OF R$ 1  CODE 2  DESCRIPTION 3  DATE 03/31/2008 4  DATE 12/31/2007 1.2.1.3 OTHERS 81,531 70,613 1.2.1.3.1 DEBT SECURITIES 69,472 58,717 1.2.1.3.2 UNREALIZED GAIN FROM CURRENCY INTEREST 12,059 11,896 RATE IN DERIVATIVE 1.2.1.3.3 ESCROW DEPOSITS 0 0 1.2.2 FIXED ASSETS 8,812,475 8,672,495 1.2.2.1 INVESTMENTS 3,501,532 3,368,347 1.2.2.1.1 IN AFFILIATES 17,836 18,340 1.2.2.1.2 IN AFFILIATES - GOODWILL 0 0 1.2.2.1.3 IN SUBSIDIARIES 3,470,732 3,337,043 1.2.2.1.4 IN SUBSIDIARIES - GOODWILL 9,742 9,472 1.2.2.1.5 OTHER COMPANIES 3,222 3,222 1.2.2.2 PROPERTY, PLANT AND EQUIPMENT 5,169,217 5,134,178 1 2.2.2.1 LAND 1,034,436 1,016,292 1.2.2.2.2 BUILDINGS 470,599 480,591 1.2.2.2.3 MACHINERY AND EQUIPMENT 2,264,365 2,330,547 1.2.2.2.4 FORESTS 1,070,840 1,031,876 1.2.2.2.5 PROGRESS FOR SUPPLIER 9,560 16,355 1.2.2.2.6 CONSTRUCTION IN PROGRESS 230,986 165,928 1.2.2.2.7 OTHER S 88,431 92,589 1.2.2.4 DEFERRED CHARGES 141,726 169,970 1.2.2.4.1 INDUSTRIAL 1,005 1,105 1.2.2.4.2 GOODWILL ARISING ON INCORPORATION OF ENTITY 140,721 168,865 02.02  BALANCE SHEET  LIABILITIES  THOUSAND OF R$ Page: 4 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION Corporate Legislation QUARTERLY INFORMATION - ITR Period - 03/31/2008 COMMERCIAL, INDUSTRIAL & OTHERS TYPES OF BUSINESS 01.01 - IDENTIFICATION 01 - CVM Code 02 - Name of Society 03 - Taxpayer Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 1  CODE 2  DESCRIPTION 3  DATE 03/31/2008 4  DATE 12/31/2007 2 TOTAL LIABILITIES 10,765,655 10,571,488 2.1 CURRENT LIABILITIES 729,193 737,898 2.1.1 LOANS AND FINANCING 168,443 166,608 2.1.2 DEBENTURES 0 0 2.1.3 SUPPLIERS 173,041 142,714 2.1.4 TAXES 25,965 51,090 2.1.5 DIVIDENDS PAYABLE 71,769 80,586 2.1.6 PROVISIONS 36,201 50,765 2.1.6.1 VACATION AND 13 th SALARY 22,614 21,868 2.1.6.2 PROFIT SHARING 13,587 28,897 2.1.7 LOANS FROM RELATED PARTIES 40,608 45,779 2.1.7.1 ADVANCES FROM SUBSIDIAIES 40,608 44,701 2.1.7.2 OTHER DEBTS TO SUBSIDIARIES 0 1,078 2.1.8 OTHERS 213,166 200,356 2.1.8.1 OTHERS 13,166 356 2.1.8.2 PROPOSED DIVIDENDS 200,000 200,000 2.2 NOT CURRENT LIABILITIES 4,525,933 4,430,347 2.2.1 LOANS AND FINANCING 4,525,933 4,430,347 2.2.1.1 LOANS AND FINANCING 2,187,556 2,230,553 2.2.1.2 DEBENTURES 0 0 2.2.1.3 PROVISION 783,176 786,923 2.2.1.3.1 LABOR CONTINGENCIES 14,139 18,012 2.2.1.3.2 TAX CONTINGENCIES 474,769 467,314 2.2.1.3.3 OTHERS 294,268 301,597 2.2.1.4 LOANS FROM RELATED PARTIES 1,478,692 1,333,845 2.2.1.4.1 ADVANCES FROM SUBSIDIARIES 1,478,692 1,333,845 2.2.1.6 OTHERS 76,509 79,026 2.2.1.6.1 SUPPLIERS 0 0 2.2.1.6.2 OTHERS 76,509 79,026 Page: 5 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION Corporate Legislation QUARTERLY INFORMATION - ITR Period - 03/31/2008 COMMERCIAL, INDUSTRIAL & OTHERS TYPES OF BUSINESS 01.01 - IDENTIFICATION 01 - CVM Code 02 - Name of Society 03 - Taxpayer Nº 00043-4 Aracruz Celulose S.A. 42.157.511/0001-61 02.02  BALANCE SHEET  LIABILITIES  THOUSAND OF R$ 1  CODE 2  DESCRIPTION 3  DATE 03/31/2008 4  DATE 12/31/2007 2.4 STOCKHOLDERS EQUITY 5,510,529 5,403,243 2.41 PAID-IN CAPITAL 2,871,781 2,871,781 2.4.1.1 COMMON STOCK 1,266,551 1,266,551 2.4.1.2 PREFERRED STOCK 1,605,230 1,605,230 2.4.2 CAPITAL RESERVES 162,209 162,209 2.4.3 REVALUATION RESERVE 0 0 2.4.3.1 OWN ASSETS 0 0 2.4.3.2 SUBSIDIARIES / AFFILIATES 0 0 2.4.4 REVENUE RESERVES 2,369,253 2,369,253 2.4.4.1 LEGAL 389,485 389,485 2.4.4.2 STATUTORY 0 0 2.4.4.3 FOR CONTINGENCIES 0 0 2.4.4.4 UNREALIZED INCOME 0 0 2.4.4.5 FOR INVESTMENTS 1,988,754 1,988,754 2.4.4.6 SPECIAL FOR NON-DISTRIBUTED DIVIDENDS 0 0 2.4.4.7 OTHER UNREALIZED INCOME (8,986 ) (8,986 ) 2.4.4.7.1 TREASURY STOCK (8,986 ) (8,986 ) 2.4.5 RETAINED EARNINGS 107,286 0 2.4.6 ADVANCE FOR FUTURE CAPITAL INCREASE 0 0 Page: 6 FEDERAL PUBLIC SERVICE CVM - SECURITIES COMMISSION Corporate Legislation QUARTERLY INFORMATION - ITR Period - 03/31/2008 COMMERCIAL, INDUSTRIAL & OTHERS TYPES OF BUSINESS 01.01 - IDENTIFICATION 01 - CVM CODE 02 - NAME OF SOCIETY 03 - TAXPAYER Nº 0043-4 Aracruz Celulose S.A. 42.157.511/0001-61 03.01  STATEMENT OF OPERATIONS  THOUSAND OF R$ 1  CODE 2  DESCRIPTION 3  FROM: 01/01/2008 4 FROM : 01/01/2008 5  FROM: 01/01/2007 6  FROM: 01/01/2007 TO : 03/31/2008 TO : 03/31/2008 TO : 03/31/2007 TO : 03/31/2007 3.1 GROSS SALES AND SERVICES REVENUE 595,001 595,001 591,091 591,091 3.2 SALES TAXES AND OTHER DEDUCTIONS (11,305 ) (11,305 ) (10,516 ) (10,516 ) 3.3 NET SALES REVENUE 583,696 583,696 580,575 580,575 3.4 COST OF GOODS SOLD (450,470 ) (450,470 ) (412,605 ) (412,605 ) 3.5 GROSS PROFIT 133,226 133,226 167,970 167,970 3.6 OPERATING (EXPENSES) INCOME (28,651 ) (28,651 ) 100,257 100,257 3.6.1 SELLING (13,613 ) (13,613 ) (16,174 ) (16,174 ) 3.6.2 GENERAL AND ADMINISTRATIVE (21,607 ) (21,607 ) (20,195 ) (20,195 ) 3.6.3 FINANCIAL (58,832 ) (58,832 ) 76,049 76,049 3.6.3.1 FINANCIAL INCOME 44,522 44,522 91,634 91,634 3.6.3.2 FINANCIAL EXPENSES (103,354 ) (103,354 ) (15,585 ) (15,585 ) 3.6.4 OTHER OPERATING INCOME 8,525 8,525 9,264 9,264 3.6.5 OTHER OPERATING EXPENSES (54,023 ) (54,023 ) (52,258 ) (52,258 ) 3.6.6 EQUITY IN THE RESULTS OF SUBSIDIARIES 110,899 110,899 103,571 103,571 3.7 OPERATING INCOME 104,575 104,575 268,227 268,227 3.8 NON-OPERATING (EXPENSES) INCOME 1,803 1,803 (96 ) (96 ) 3.8.1 INCOME 1,804 1,804 412 412 3.8.2 EXPENSES (1 ) (1 ) (508 ) (508 ) 3.9 INCOME BEFORE INCOME TAXES AND MANAGEMENT REMUNERATION 106,378 106,378 268,131 268,131 3.10 INCOME TAX AND SOCIAL CONTRIBUTION (6,421 ) (6,421 ) (38,696 ) (38,696 ) 3.11 DEFERRED INCOME TAXES 7,329 7,329 (18,808 ) (18,808 ) 3.12 MANAGEMENT REMUNERATION AND STATUORY APPROPRIATIONS 0 0 0 0 3.12.1 REMUNERATION 0 0 0 0 3.12.2 APPROPRIATIONS 0 0 0 0 3.13 REVERSION OF INTERESTS ON STOCKHOLDERS CAPITAL 70,000 70,000 67,000 67,000 3.15 NET INCOME FOR THE PERIOD 177,286 177,286 277,627 277,627 3 CAPITAL STOCK-QUANTITY (THOUSANDS) 1,030,588 1,030,588 1,030,588 1,030,588 EARNINGS PER SHARE 0,17202 0,17202 0,26939 0,26939 LOSS PER SHARE - Page: 7 FEDERAL PUBLIC SERVICES BRAZILIAN SECURITIES COMMISSION  CVM Quarterly Information Corporate Legislation COMERCIAL, INDUSTRIAL AND OTHERS COMPANIES Period - 03/31/2008 01.01 - IDENTIFICATION 01 - CVM Code 02 - Name of Society 03 - Taxpayer Nº 0043-4 Aracruz Celulose S.A. 42.157.511/0001-61 04.01  NOTES TO THE CONSOLIDATED QUARERLY FINANCIAL INFORMATION (Convenience Translation into English of original previously issued in Portuguese) EXPRESSED IN THOUSANDS OF REAIS (Except as indicated otherwise) 1 Business Context Aracruz Celulose S.A. ("Aracruz", "Company" or "Parent Company") based in Aracruz, in the State of Espírito Santo (ES), with plants located in the States of ES, Bahia (BA) and Rio Grande do Sul (RS) was founded in 1967 and is engaged in the production and sale of bleached short-fiber eucalyptus pulp. The pulp is produced from reforested timber tracts, mainly from the Companys own forests, with annual installed production capacity of 3,210 thousand tons. Of this total, 2,330 thousand tons are turned out from the mill in Barra do Riacho (ES), 430 thousand tons from the RS mill and 450 thousand tons relating to its 50% stake in Veracel Celulose S.A., which runs the mill located in Eunápolis, BA, with total installed production capacity of 900 thousand tons per year. In September, 2007, work was concluded on the project for modernization of one of the production lines at the Barra do Riacho mill. As a result, the rated production capacity of this unit was increased by 200 thousand tons per year as from October, 2007. Aracruz owns 50% of the capital stock of Veracel Celulose S.A. (Veracel), with the other half being held by the Swedish-Finnish group Stora Enso. The Companys operations are integrated with those of its subsidiaries, associated and affiliated concerns, which operate in the following areas: (i) distribution of products on the international market [Aracruz Trading S.A., Aracruz Celulose (USA), Inc., Aracruz Trading International Commercial and Servicing Limited Liability Company (Aracruz Trading International Ltd.) and Riocell Limited], (ii) port services (Portocel - Terminal Especializado de Barra do Riacho S.A.), (iii) forestation and reforestation of eucalyptus trees, under a loan for use agreement (Mucuri Agroflorestal S.A.), (iv) manufacture of solid wood products (Aracruz Produtos de Madeira S.A.), (v) consulting services and international trading activities [Ara Pulp - Comércio de Importação e Exportação, Unipessoal Ltda. (Ara Pulp)] and (vi) pulp production (Veracel). Due to the increase in the performance of port services to third parties and to the associated company Veracel, the need arose to carry out work to expand, revamp and enhance the Barra do Riacho Private Terminal. The Companys subsidiary Portocel contracted financing in the total amount equivalent to R$ 50 million, which in Brazilian currency corresponds to R$ 104 million [Note 13(b)], to be invested in Phase 1 of the project for expansion of the Terminal, which is slated for conclusion in May 2008 and expected to start operations in June of this year Aracruz expects to obtain final approval from stockholders for expansion of the Guaíba Mill in the second quarter of 2008. The initial phase, involving purchase of lands and formation of forests, has already been approved by the Board of Directors, and purchase agreements have already been signed or tracts committed for sale involving more than half the lands involved. Total investment in the Guaíba expansion project is estimated at approximately US$ 2 billion. It should be concluded in 2010 and will bring on stream an additional 1.3 million in annual pulp output at present capacity, bringing total Guaíba Unit production to 1.8 million tons per year. Page: 8 FEDERAL PUBLIC SERVICES BRAZILIAN SECURITIES COMMISSION  CVM Quarterly Information Corporate Legislation COMERCIAL, INDUSTRIAL AND OTHERS COMPANIES Period - 03/31/2008 01.01 - IDENTIFICATION 01 - CVM Code 02 - Name of Society 03 - Taxpayer Nº 0043-4 Aracruz Celulose S.A. 42.157.511/0001-61 04.01  NOTES TO THE CONSOLIDATED QUARERLY FINANCIAL INFORMATION 2 Presentation of financial information and summary of significant accounting practices The consolidated quarterly financial information has been prepared in conformity with accounting practices adopted in Brazil and procedures determined by the Brazilian Securities Commission  CVM and Institute of Independent Auditors  IBRACON. There have been no significant changes in either accounting practices or in the criterion for presentation of the quarterly financial information in relation to those presented in the financial statements for the year ended December 31, 2007. a) The consolidated quarterly financial information includes the following companies, all of which have the same base dates for presentation of their financial information and uniform accounting practices: Stake in Capital (%) Pulp production: Veracel Celulose S.A. 50 Eucalyptus forests and reforested areas: Mucuri Agroflorestal S.A. 100 Port services: Portocel - Terminal Especializado de Barra do Riacho S.A. 51 International distribution network: Aracruz Trading International Ltd. 100 Aracruz Celulose (USA), Inc. 100 Aracruz Trading S.A. 100 Ara Pulp - Com. de Importação and Exportação, Unipessoal Ltda. 100 Riocell Limited 100 Manufacture of solid wood products: Aracruz Produtos de Madeira S.A. (*) 33.33 Special Purpose Company  SPC: Arcel Finance Limited (Note 13) (**) 100 (*) The stake held in Aracruz Produtos de Madeira S.A. is 1/3 of its shares and is recorded under the equity accounting method. (**) Arcel Finance Limited was wound up on November 27, 2007. The exclusive funds recorded as short-term investments have been included in the Companys consolidation process (Note 4). The consolidation procedures for the balance sheet and the statements of income reflect the sum of the balances of assets, liabilities, income and expenses accounts, together with the following eliminations: (i) stakes in capital, reserves and retained earnings (deficit) against investments, (ii) balances of intercompany current accounts and other assets and/ or liabilities, (iii) effects of significant transactions, (iv) separate reporting of participation of minority shareholders in results and stockholders equity of the controlled companies and (v) elimination of unrealized profits among Group Companies. Page: 9 FEDERAL PUBLIC SERVICES BRAZILIAN SECURITIES COMMISSION  CVM Quarterly Information Corporate Legislation COMERCIAL, INDUSTRIAL AND OTHERS COMPANIES Period - 03/31/2008 01.01 - IDENTIFICATION 01 - CVM Code 02 - Name of Society 03 - Taxpayer Nº 0043-4 Aracruz Celulose S.A. 42.157.511/0001-61 04.01  NOTES TO THE CONSOLIDATED QUARERLY FINANCIAL INFORMATION In accordance with Brazilian Securities Commission (CVM) Instruction 247/96, the Company proportionally consolidated its interest in Veracel Celulose S.A., given that it is jointly controlled (50%) under the terms of the shareholders agreement. Summary financial statements of Veracel, as proportionally consolidated by Aracruz, are as follows as of March 31, 2008 and December 31, 2007: 3/31/2008 12/31/2007 Cash and cash equivalents 510 707 Inventories 63,907 60,066 Property, plant & equipment/deferred charges 1,530,433 1,537,124 Other assets 194,604 192,489 1,789,454 1,790,386 Suppliers 20,119 18,226 Financings 564,677 594,238 Other liabilities 21,634 21,914 Shareholders equity 1,183,024 1,156,008 1,789,454 1,790,386 1st Quarter of 2008 1st Quarter of 2007 Net sales revenues 100,975 104,663 Gross profit 28,353 31,751 Operating profit 20,963 22,337 Net income 3,619 5,424 The Statement of Cash Flows was prepared in accordance with Pronouncement NPC-20, of the Brazilian Institute of Independent Auditors - IBRACON, reflecting transactions involving cash and cash equivalents of the Company, other than for securities with maturities above 90 days. This statement is divided into operating, investing and financing activities. The Statement of Value Added, prepared in accordance with Pronouncement NPC-3.7 of the Federal Accounting Council  CFC, presents the result of operations from the standpoint of generation and distribution of value added, where the four main beneficiaries of the value generated by the Companys activities are: employees, government, the community and third party and shareholders capital. 2.1  Alterations in Brazilian Corporate Legislation, effective as from January 2008 On December 28, 2007 the Brazilian government enacted Law No. 11.638/07, which alters, revokes and introduces new provisions in the Corporation Law (No. 6.404/76), especially relating to chapter XV, regarding accounting matters, and takes effect as from the year beginning January 1, 2008. The primary objective of this new law is to updated corporate legislation to permit the process of converging the accounting policies adopted in Brazil with those contained in international financial reporting standards (IFRS). It calls for new accounting norms and procedures to be issued by the Brazilian Securities Commission - CVM in conformity with IFRS. Page: 10 FEDERAL PUBLIC SERVICES BRAZILIAN SECURITIES COMMISSION  CVM Quarterly Information Corporate Legislation COMERCIAL, INDUSTRIAL AND OTHERS COMPANIES Period - 03/31/2008 01.01 - IDENTIFICATION 01 - CVM Code 02 - Name of Society 03 - Taxpayer Nº 0043-4 Aracruz Celulose S.A. 42.157.511/0001-61 04.01  NOTES TO THE CONSOLIDATED QUARERLY FINANCIAL INFORMATION Some of the alterations are to be applied already, as from the beginning of the year and valid for the annual financial statements, as already stated by the CVM, while others depend on further regulations to be issued by the nations financial regulatory agencies. The principal modifications can be summarized as follows: Replacement of the statement of changes in financial position with the statement of cash flows, already presented by the Company. Inclusion of the statement of value added, applicable to publicly traded companies and showing the value added by the company as well as the breakdown of the source and allocation of such amounts; this statement too is already presented by the Company. Possibility of maintaining separate bookkeeping records of transactions for purposes of complying with Brazilian tax legislation and then making the adjustments required to adapt them to reporting practices. Creation of a new sub-group of accounts, intangible assets, which includes goodwill, for purposes of balance sheet presentation. This account will record the rights relating to incorporeal assets intended to maintain the company or are exercised for this purpose, including the goodwill acquired. Mandatory requirement for recording as property, plant and equipment rights relating to corporeal assets intended to maintain the companys activities, including those resulting from operations that transfer the benefits, risks and control of assets to the company (such as finance leasing, for instance). Modification of concept for amounts booked as deferred charges. From now on they can only include pre-operating expenses and restructuring expenditures that effectively contribute to the increase in the results of more than one year and that do not constitute merely a decrease in costs or increase in operating efficiency. Mandatory requirement for companies to periodically analyze the recoverability of the amounts booked under property, plant & equipment, intangible assets and deferred charges, in order to ensure that: (i) the loss due to non-recoverability of such assets is recorded as a result of decisions to discontinue activities relating to such assets or when there is evidence that the results of operations will not be sufficient to ensure the realization of such assets; and (ii) the criterion used to determine the estimated remaining life span of such assets, in order to book depreciation, amortization and depletion, is reviewed and adjusted. This matter was already regulated by CVM Decision No. 527 of January 1, 2007. Requirement that investments in financial instruments, including derivatives, be booked: (i) at market value or equivalent in the case of investments in securities intended for trading or available for sale; and (ii) at cost or issue value, updated according to legal or contractual provisions, adjusted to probable realizable amount when this is lower. Page: 11 FEDERAL PUBLIC SERVICES BRAZILIAN SECURITIES COMMISSION  CVM Quarterly Information Corporate Legislation COMERCIAL, INDUSTRIAL AND OTHERS COMPANIES Period - 03/31/2008 01.01 - IDENTIFICATION 01 - CVM Code 02 - Name of Society 03 - Taxpayer Nº 0043-4 Aracruz Celulose S.A. 42.157.511/0001-61  NOTES TO THE CONSOLIDATED QUARERLY FINANCIAL INFORMATION Creation of a new sub-group of accounts, equity appraisal adjustments, under stockholders equity, to permit (i) booking of determined appraisals of assets at market price, chiefly financial instruments; (ii) direct booking under stockholders equity when so required by an accounting pronouncement; and (iii) adjustments of assets and liabilities to market value due to merger or amalgamation taking place between unrelated parties that are linked to the effective transfer of control. Introduction of the concept of adjustment to present value for non-current asset and liability operations and for material short-term operations. Elimination of the possibility of booking: (i) a premium received upon issue of debentures; and (ii) donations and subsidies for investment (including tax incentives) directly as capital reserves in a stockholders equity account. This means that donations and subsidies for investments will be booked under results for the year or, depending on their characteristics, in a reducing account for assets or unearned income for amortization over the same period as the corresponding assets, when applicable, is depreciated. To prevent distribution as dividends, the amount of the donations and subsidies can be appropriated to a tax incentive reserve after they pass through income. Elimination of the revaluation reserve. The balances existing in the revaluation reserve are to be maintained until such time as they are effectively realized or cancelled by the end of the year in which the law takes effect. Requirement for the assets and liabilities of a company to be merged upstream, resulting from transactions that involve amalgamation, merger or spin-off among independent parties and related to effective transfer of control, to be booked at market value. Elimination of the materiality parameter for adjustment of investments in subsidiary and associated companies under the equity method and replacement of the parameter of 20% of the capital stock of the investee to 20% of the voting capital if the investee. Owing to the fact that these alterations have only been introduced recently and further considering the fact that some of them still depend on regulation by regulatory authorities in order to be applied, Company Management is still evaluating all the effects that such alterations may have on its financial statements and on results for the coming years. Based on its best understanding and on the accounting pronouncements already existing, Management does not believe that the modifications introduced by Law No. 11.638/07 will have material effects on the Companys financial statements. 2.2 - CVM Deliberation No. 534 of January 29, 2008 Page: 12 FEDERAL PUBLIC SERVICES BRAZILIAN SECURITIES COMMISSION  CVM Quarterly Information Corporate Legislation COMERCIAL, INDUSTRIAL AND OTHERS COMPANIES Period - 03/31/2008 01.01 - IDENTIFICATION 01 - CVM Code 02 - Name of Society 03 - Taxpayer Nº 0043-4 Aracruz Celulose S.A. 42.157.511/0001-61 04.01  NOTES TO THE CONSOLIDATED QUARERLY FINANCIAL INFORMATION On January 29, 2008, the CVM issued deliberation No. 534, which approves Accounting Committee Pronouncement No. CPC-02. This deliberation took effect on the date of its publication in the Official Federal Gazette (D.O.U.) and applies to fiscal years ending as from December 2008. The objective of the CPC-02 pronouncement is to determine how to include foreign currency transactions and overseas operations in the financial statements of an entity operating in Brazil and how to convert the financial statements of an overseas entity to the reporting currency of the financial statements in Brazil for purposes of recording equity pick-up, full or proportional consolidation of financial statements, and also how to convert financial statements of an entity operating in Brazil to another currency. CPC 02 further introduces the concept of functional currency, a concept that was previously not observed by accounting practices adopted in Brazil. The Companys shares are traded on the New York Stock Exchange (NYSE) and are thus registered with the U.S. Securities and Exchange Commission (SEC), as a Foreign Private Issuer. Therefore it is required to present financial statements as well in accordance with accounting principles generally accepted in the United States of America (US GAAP). For US GAAP reporting purposes, the Company has determined that its functional currency is the United States Dollar (US$). Hence, this will be the functional currency upon adoption of the CPC-02. Due to the fact that this accounting pronouncement was only issued recently (January 29, 2008), Company Management is still in the process of evaluating the effects and actual adoption of the pronouncement in its financial position. Preliminary analyses indicate that there may be modifications in the balances of the Companys non-monetary assets, which will begin to be booked based on their historical formation costs, determined in US$, the corresponding depreciation, amortization and depletion of such assets, as well as results for the period and stockholders equity. 3 Marketable Securities As of March 31, 2008 and December 31, 2007, the marketable securities recorded in the consolidated balance sheet chiefly comprise Certificates of Deposit (CDs) denominated in U.S. Dollars, placed overseas with leading financial institutions, through the Companys subsidiary Aracruz Trading International Ltd., with original maturities of less than 90 days. 4 Short-term Investments As of March 31, 2008 and December 31, 2007, the Company held units of ownership (quotas) in two exclusive private investment funds and investments in certificates of bank deposit (CDBs) with original maturity of over 90 (ninety) days. The funds are comprised principally of CDBs and other securities, the yields of which are pegged to the Certificate of Interbank Deposit (CDI) index, maintained with prime Brazilian financial institutions, with final maturities between April, 2008 and April of 2011. The securities included in the portfolio of the private investment funds feature daily liquidity and the Company considers such investments as securities held for trading. These exclusive funds do not entail significant financial obligations. Any obligations are limited to the service fees paid to the asset management companies employed to execute investment transactions, Page: 13 FEDERAL PUBLIC SERVICES BRAZILIAN SECURITIES COMMISSION  CVM Quarterly Information Corporate Legislation COMERCIAL, INDUSTRIAL AND OTHERS COMPANIES Period - 03/31/2008 01.01 - IDENTIFICATION 01 - CVM Code 02 - Name of Society 03 - Taxpayer Nº 0043-4 Aracruz Celulose S.A. 42.157.511/0001-61 04.01  NOTES TO THE CONSOLIDATED QUARERLY FINANCIAL INFORMATION audit fees and other general and administrative expenses. There are no consolidated assets of the Company that are collateral for these obligations and the creditors of the funds do not have recourse against the general credit of Aracruz Celulose S.A. Parent Company Description 3/31/2008 12/31/2007 Certificates of Bank Deposit 678,751 641,251 Federal Government Bonds 14,590 27,137 Debentures 46,488 45,194 Total 739,829 713,582 As of March 31, 2008, the difference between the Company and Consolidated balances, in the amount of R$ 99,134 (R$ 65,684 as of December 31, 2007), refers mainly to CDs denominated in Reais maintained at leading financial institutions in Brazil and overseas through the subsidiaries Portocel -Terminal Especializado de Barra do Riacho S.A. and Aracruz Trading International LTD. 5 Accounts Receivable - Trade Parent Company Consolidated 3/31/2008 12/31/2007 3/31/2008 12/31/2007 Domestic customers 38,452 32,169 38,866 32,321 Foreign customers Subsidiaries 180,365 173,635 Other customers (third parties) 124 505,869 578,973 Allowance for doubtful accounts (6,339 ) (6,459 ) 218,817 205,928 538,396 604,835 6 Inventories Pare nt Company Consolidated 3/31/2008 12/31/2007 3/31/2008 12/31/2007 Pulp  finished products At mills 46.080 27.512 61.328 39.840 Overseas 232.289 228.638 Paper  finished products 2.631 489 2.631 489 Raw materials 75.256 68.629 86.845 80.283 Maintenance / warehouse supplies 101.179 99.626 137.010 134.749 Other inventories 74 1.238 1.035 225.146 196.330 521.341 485.034 7 Related Parties Page: 14 FEDERAL PUBLIC SERVICES BRAZILIAN SECURITIES COMMISSION  CVM Quarterly Information Corporate Legislation COMERCIAL, INDUSTRIAL AND OTHERS COMPANIES Period - 03/31/2008 01.01 - IDENTIFICATION 01 - CVM Code 02 - Name of Society 03 - Taxpayer Nº 0043-4 Aracruz Celulose S.A. 42.157.511/0001-61 04.01  NOTES TO THE CONSOLIDATED QUARERLY FINANCIAL INFORMATION The transactions between the Company and its subsidiaries, jointly controlled and affiliated companies, such as sales of products, purchases of raw materials and services, are eliminated upon consolidation. The financial transactions, such as current account advances and pre-payment contracts, bear effective interest rates that vary from 3.37% to 6.90% per annum plus exchange variation, and are likewise eliminated in the consolidation process. (a) Subsidiaries / jointly controlled / affiliated companies (b) Stockholders and related company Transactions with Company stockholders and a related company, mainly financing transactions and performance of services, are carried out at rates, for amounts and on terms that would normally apply to unrelated parties. 8 Tax Credits and Expenses on Income Tax and Social Contribution Page: 15 FEDERAL PUBLIC SERVICES BRAZILIAN SECURITIES COMMISSION  CVM Quarterly Information Corporate Legislation COMERCIAL, INDUSTRIAL AND OTHERS COMPANIES Period - 03/31/2008 01.01 - IDENTIFICATION 01 - CVM Code 02 - Name of Society 03 - Taxpayer Nº 0043-4 Aracruz Celulose S.A. 42.157.511/0001-61 04.01  NOTES TO THE CONSOLIDATED QUARERLY FINANCIAL INFORMATION (a) Tax credits Parent Company Consolidated 3/31/2008 12/31/2007 3/31/2008 12/31/2007 Deferred Income Tax (IRPJ) and Social Contribution Tax on Net Income (CSLL) Tax losses for IRPJ purposes (i) 24,624 24,611 34,718 35,187 Negative results for CSLL purposes (i) 45 41 3,678 3,847 Temporary differences (ii) Exchange variation taxed on cash basis (348,475 ) (335,173 ) (348,475 ) (335,173 ) IRPJ levied on unearned income 27,305 21,752 Other tax credits 29,538 8,924 43,709 22,865 Taxes offsettable/recoverable IRPJ and CSLL on net income - Prepaid on estimated basis 13,001 72,802 14,396 75,807 IRPJ offsettable 146,862 86,849 146,862 86,849 Income tax withheld on investments in marketable securities 17 13,041 14,443 27,684 Income tax accrued on investments in marketable securities 21,972 17,911 27,128 21,302 Federal PIS and COFINS contributions 60,861 82,668 111,673 134,445 State value-added tax on circulation of goods and services  ICMS (iii) 283,992 273,404 310,317 299,355 Provision for loss on ICMS credits (iii) (210,047 ) (194,831 ) (234,412 ) (218,194 ) Other sundry items 1,884 1,923 2,421 2,455 Total 24,274 52,170 153,763 178,181 Shown as: Current assets 208,289 239,343 259,034 289,312 Noncurrent assets 110,253 114,424 161,099 162,143 Noncurrent liabilities (294,268 ) (301,597 ) (266,370 ) (273,274 ) (i) The proportional deferred tax credits arising from accumulated tax losses for IRPJ purposes and negative results for CSLL purposes related to Veracel have been recorded as of March 31, 2008 backed up by economic viability studies approved by management bodies of that jointly-held company. The Page: 16 FEDERAL PUBLIC SERVICES BRAZILIAN SECURITIES COMMISSION  CVM Quarterly Information Corporate Legislation COMERCIAL, INDUSTRIAL AND OTHERS COMPANIES Period - 03/31/2008 01.01 - IDENTIFICATION 01 - CVM Code 02 - Name of Society 03 - Taxpayer Nº 0043-4 Aracruz Celulose S.A. 42.157.511/0001-61 04.01  NOTES TO THE CONSOLIDATED QUARERLY FINANCIAL INFORMATION breakdown of the Veracel balances and their expectations for realization are itemized year to year through 2012, as prescribed by CVM Instruction No. 371/02, and detailed below: 2008 2009 2010 2011 a 2012 Total Income Tax 898 982 1,169 7,547 10,596 Social Contribution 1,294 1,414 1,683 10,933 15,324 Total 2,192 2,396 2,852 18,480 25,920 The remaining balance of R$ 24,624 (R$24,611 as of December 31, 2007) refers to deferred tax credits resulting from accumulated tax losses for IRPJ purposes at Aracruz. This is linked to the assessment notice regarding offset of the BEFIEX tax loss [see Note 18(f)]. (ii) The income tax and social contribution deferred on temporary differences are stated at net value. The principal temporary effect refers to the effect of credit exchange variation calculated for the current year (system for calculating tax and social contribution on a cash basis  exchange effects). (iii) Since the promulgation of Federal Complementary Law No. 87 of September 13, 1996, the Companys Espírito Santo plant has been accumulating ICMS credits, resulting from its predominantly export activity. Based on currently effective state legislation, the Company has managed to partially realize such credits withheld by the State of Espírito Santo through Sales operations. Considering the history of sales over the course of the year 2007, in the amount of approximately R$ 95 million, and further given prospects of satisfactorily concluding other negotiations in progress, the Company ranks as probable realization of part of the ICMS credits booked in its accounting records relating to the unit in this state. Therefore, as of December 31, 2007, it has reversed approximately R$ 65,015 of the respective provision for loss and now maintains the provision in the amount of R$ 210,047. The amount of R$ 8,930 at Aracruz, not covered by the provision for loss, chiefly refers to ICMS credits at the Guaíba Unit (RS), which the Company has been offsetting in the normal course of its operations. (b) Income Tax and Social Contribution reflected in results arise from: Parent Company Consolidated Page: 17 FEDERAL PUBLIC SERVICES BRAZILIAN SECURITIES COMMISSION  CVM Quarterly Information Corporate Legislation COMERCIAL, INDUSTRIAL AND OTHERS COMPANIES Period - 03/31/2008 01.01 - IDENTIFICATION 01 - CVM Code 02 - Name of Society 03 - Taxpayer Nº 0043-4 Aracruz Celulose S.A. 42.157.511/0001-61 04.01  NOTES TO THE CONSOLIDATED QUARERLY FINANCIAL INFORMATION 3/31/2008 31/03/2007 3/31/2008 31/03/2007 Income before Income Tax, Social 106,378 268,131 105,222 275,032 Contribution and minority interest Income Tax and Social Contribution at enacted rate of 34% (36,169 ) (91,165 ) (35,775 ) (93,511 ) Equity pickup from subsidiaries with different rates or income not subject to taxation 37,719 34,688 28,456 26,347 Depreciation, amortization, depletion and write-offs  Art.2/Law 8.200/91 (511 ) (544 ) (511 ) (544 ) Contributions and donations (193 ) (155 ) (193 ) (155 ) Technological innovation 1,046 1,046 Other effects of permanent differences (984 ) (328 ) (597 ) (18 ) Income Tax and Social Contribution (908 ) 57,504 7,574 67,881 Current portion (6,421 ) (38,696 ) (20,031 ) (49,270 ) Deferred portion 7,329 (18,808 ) 12,457 (18,611 ) 9 Advances to Suppliers  Forest Producer Program The Forest Producer Program is a partnership with rural producers, initiated in 1990 in the State of Espírito Santo and expanded to other states, such as Bahia, Minas Gerais, Rio Grande do Sul and, more recently, Rio de Janeiro. The Program encourages the planting of commercial forests of eucalyptus trees, for which the Company provides technology, technical support, supplies and financial resources, depending on the type of contract, in order to ensure supply of wood for pulp production. As of March 31, 2008 advances of funds amounted to R$ 250,420 (Consolidated R$ 274,080), compared with R$ 242,603 (Consolidated R$ 265,214) as of December 31, 2007, which are recovered against the delivery of the wood by the producers. 10 Investments Page: 18 FEDERAL PUBLIC SERVICES BRAZILIAN SECURITIES COMMISSION  CVM Quarterly Information Corporate Legislation COMERCIAL, INDUSTRIAL AND OTHERS COMPANIES Period - 03/31/2008 01.01 - IDENTIFICATION 01 - CVM Code 02 - Name of Society 03 - Taxpayer Nº 0043-4 Aracruz Celulose S.A. 42.157.511/0001-61 (i) Under the capitalization plan of Veracel, during the first quarter of 2008 capital increases were carried out in the amount of R$ 22,287 (R$ 249,410 during the year 2007). Also in 2007 the amount of R$ 6,000 was paid in at Mucuri Agroflorestal S.A. (ii) The effect of the exchange exposure of overseas investments is recorded under the heading "Equity pick-up" and the method adopted for translating overseas investments is the current exchange rate. (iii) The goodwill paid on the acquisition of Veracel Celulose S.A., in the total amount of R$ 50,305, was based on the market value of assets and on estimates of future profitability of the business, in the amount of R$ 40,564, which was fully amortized through March 31, 2006. Goodwill attributable to assets is amortized based on the realization (depreciation/write-off) of the market value of such assets, whereas goodwill based on estimates of future profitability is amortized based on the utilization of planted eucalyptus areas. In the latter case, the amortization is appropriated to the cost of forest- growing and is recognized in income in the year in which the trees are felled. The goodwill referring to the lands, in the amount of R$ 9,741, continues pending amortization up to the time when the assets are realized. Of the goodwill of R$ 839,305 arising on the acquisition of Riocell S.A. in 2003, R$ 276,422 was allocated principally to fixed assets, while the unallocated portion of R$ 562,883 (future profitability of the business) was transferred to deferred charges (Note 12). (b) Consolidated Page: 19 FEDERAL PUBLIC SERVICES BRAZILIAN SECURITIES COMMISSION  CVM Quarterly Information Corporate Legislation COMERCIAL, INDUSTRIAL AND OTHERS COMPANIES Period - 03/31/2008 01.01 - IDENTIFICATION 01 - CVM Code 02 - Name of Society 03 - Taxpayer Nº 0043-4 Aracruz Celulose S.A. 42.157.511/0001-61 04.01  NOTES TO THE CONSOLIDATED QUARERLY FINANCIAL INFORMATION The Consolidated balance of stakes in affiliated and jointly controlled companies, in the amount of R$ 17,836 (R$ 18,340 as of December 31, 2007), represents Aracruzs share in its affiliated company Aracruz Produtos de Madeira S.A. The portion of the goodwill relating to the market value of the assets is allocated to property, plant and equipment in the consolidated financial statements (proportional consolidation of Veracel). 12 Deferred Charges Page: 20 FEDERAL PUBLIC SERVICES BRAZILIAN SECURITIES COMMISSION  CVM Quarterly Information Corporate Legislation COMERCIAL, INDUSTRIAL AND OTHERS COMPANIES Period - 03/31/2008 01.01 - IDENTIFICATION 01 - CVM Code 02 - Name of Society 03 - Taxpayer Nº 0043-4 Aracruz Celulose S.A. 42.157.511/0001-61 04.01  NOTES TO THE CONSOLIDATED QUARERLY FINANCIAL INFORMATION (i) Amortization of deferred forestry charges occurs according to the depletion of the eucalyptus tree planted areas. 13 Loans and Financings Page: 21 FEDERAL PUBLIC SERVICES BRAZILIAN SECURITIES COMMISSION  CVM Quarterly Information Corporate Legislation COMERCIAL, INDUSTRIAL AND OTHERS COMPANIES Period - 03/31/2008 01.01 - IDENTIFICATION 01 - CVM Code 02 - Name of Society 03 - Taxpayer Nº 0043-4 Aracruz Celulose S.A. 42.157.511/0001-61 04.01  NOTES TO THE CONSOLIDATED QUARERLY FINANCIAL INFORMATION Par ent Company Consolidated % annual interest rate 3/31/2008 12/31/2007 3/31/2008 12/31/2007 Brazilian currency Loans indexed to Long-Term Interest Rate 7.4 to 10.50 660,054 679,542 1,047,756 1,101,848 (TJLP) Loans indexed to basket of currencies 7.31 to 10.96 76,336 80,392 217,977 229,803 Export credit note (b) 100% CDI 107,567 98,812 Loans indexed to other currencies 6.75 10,398 10,228 14,207 13,978 Foreign currency (United States Dollars) Advances for exchange contracts / pre- payments (c) 3.05 to 6.34 1,609,211 1,626,999 1,609,211 1,626,999 Other loans / financings 3.43 to 6.35 16,055 18,770 Total loans and financings 2,355,999 2,397,161 3,012,773 3,090,210 Portion falling due short-term (including interest payable) (168,443 ) (166,608 ) (279,652 ) (285,460 ) Portion falling due long-term 2009 52,603 85,707 148,591 209,757 2010 36,153 35,226 155,137 154,393 2011 36,153 35,226 163,449 162,702 2012 to 2016 2,062,647 2,074,394 2,265,944 2,277,898 2,187,556 2,230,553 2,804,750 (a) Loans from BNDES (Stockholder) In December, 2006, Aracruz signed a financing agreement with its stockholder, the Brazilian Development Bank (BNDES), in the total amount of R$ 595,869, of which R$ 437,762 has already been released. The loan is subject to interest varying between 7.86% and 8.86% p.a. and is to be amortized in the period from 2009 to 2016. As of March 31, 2008, Aracruz had financings in the total amount of R$ 731,806 (R$ 755,205 as of December 31, 2007) from its stockholder BNDES, subject to interest varying between 7.3% and 10.5% p.a., to be amortized in the period between 2008 and 2016. With the exception of the agreement signed in December of 2006, the financings granted by BNDES are guaranteed by mortgages, in varying degrees, of the industrial unit in the State of Espírito Santo and by Company lands and forests, as well as by a statutory lien on financed machinery and equipment. In relation to Veracel, as of March 31, 2008 BNDES financings amount to R$ 542,721 (R$ 569,501 as of December 31, 2007), subject to interest varying from 7.0% to 9.50%, to be amortized in the period from January 2008 to February of 2014. These amounts refer to the 50% share held by Aracruz in Veracel. (b) Export credit note Page: 22 FEDERAL PUBLIC SERVICES BRAZILIAN SECURITIES COMMISSION  CVM Quarterly Information Corporate Legislation COMERCIAL, INDUSTRIAL AND OTHERS COMPANIES Period - 03/31/2008 01.01 - IDENTIFICATION 01 - CVM Code 02 - Name of Society 03 - Taxpayer Nº 0043-4 Aracruz Celulose S.A. 42.157.511/0001-61 04.01  NOTES TO THE CONSOLIDATED QUARERLY FINANCIAL INFORMATION In order to expand port facilities, in May 2006 the Companys Subsidiary Portocel - Terminal Especializado de Barra do Riacho S.A., contacted an Export Credit Note operation in the amount of R$ 104 million (US$ 50 million), with interest equivalent to 100% of the CDI rate, semi-annual installments and payments of the principal between June 2008 and December 2013. Also linked to this operation was the contracting of a DI x US$ swap transaction, with the same maturity terms and transformation of the interest rate into exchange variation + 5.985% p.a. (c) Export prepayment operations As of March 31, 2008 Aracruz had export prepayment operations underway with various banks, in the total amount of R$ 1.589,932, with interest varying between 3.05% and 5.65% p.a., with semi-annual payments and maturity of the principal between December of 2012 and June, 2016. 14 Financial Instruments (CVM Instruction No. 235/95) (a) Risk management Aracruz and its Subsidiaries operate internationally and are exposed to market risks from changes in foreign exchange rates and interest rates. The exposure of the Company to liabilities denominated in U.S. Dollars does not represent risk from an economic and financial point of view, given that exchange variances arising from the future settlement in local currency of foreign currency denominated liabilities are offset by exchange variances in the opposite direction arising from operating income, as almost all sales are exported. Further in terms of protection of export operations, derivative financial instruments also are used by Company Management to mitigate the exchange risks, the position of which as of March 31, 2008 is represented by 5,400 future dollar contracts through the Brazilian Futures Market (BM&F), with an outstanding amount of R$ 2 million to be paid (as of December 31, 2007 the position was represented by 3,000 BM&F future dollar contracts with an outstanding amount to be received of R$ 2 million). During the first quarter of 2008, the derivative financial instruments had a positive yield of R$ 8 million (R$ 42 million in the first quarter of 2007). With respect to interest rate exposure, certain derivative financial instruments have been used by the Company to manage such risks. The position of such instruments as of March 31, 2008 is represented by 3,740 future DI contracts (BM&F) was zero. During the first quarter of 2008, such derivate financial instruments had a positive result in the amount of R$ 4.0 million (R$ 28 million in the first quarter of 2007). TJLP interest vs. US$ swap operations were also maintained during the course of 2007, the notional amounts of which, updated through March 31, 2008, stood at R$ 604,094, falling due April 16, 2008. Page: 23 FEDERAL PUBLIC SERVICES BRAZILIAN SECURITIES COMMISSION  CVM Quarterly Information Corporate Legislation COMERCIAL, INDUSTRIAL AND OTHERS COMPANIES Period - 03/31/2008 01.01 - IDENTIFICATION 01 - CVM Code 02 - Name of Society 03 - Taxpayer Nº 0043-4 Aracruz Celulose S.A. 42.157.511/0001-61 04.01  NOTES TO THE CONSOLIDATED QUARERLY FINANCIAL INFORMATION Through the end of the first quarter of 2008, such operations had a marked to market result of R$ 79,226 (R$ 63,381 net of income tax to be withheld). (b) Market value The estimated market values were determined using available market information and other appropriate valuation methodologies. Accordingly, the estimates presented herein are not necessarily indicative of amounts that the Company could realize in the market. The use of different market assumptions and/or estimation methodologies may have a material effect on the estimated market value amounts. The estimated market values of the Companys financial instruments as of March 31, 2008 can be summarized as follows: Parent Company Consolidated Bo Market Book Market ok Assets Cash and cash equivalents 340 340 26,882 26,882 Marketable securities 51,590 51,590 Short- and long-term investments 809,301 809,301 908,435 908,435 Liabilities Short- and long-term financings (including interest) 2,355,999 2,355,999 3,012,773 3,012,773 The market value of the financial assets and short- and long-term financings, when applicable, has been determined using current rates available for operations on similar terms, conditions and remaining maturities. 15 Stockholders Equity (a) Capital and reserves As of March 31, 2008 and December As of December 31, 2007, the Companys subscribed and paid-in capital stock is R$ 2,871,781, represented by 1,032,554 thousand register shares, without par value, comprising 455,391 thousand common shares, 38,020 thousand Class A preferred shares and 539,143 thousand Class B preferred shares. The Class A stock may be converted into Class B stock at any time. The conversion rate is 1:1 (one Class A share for one Class B share). Shares of capital stock issued by Aracruz are held in custody at Banco Itaú S.A. The market values of the common and Class A and Class B preferred shares, based on the last quotation prior to the closing date for the quarter, were R$ 15.30, R$ 13.00 and R$ 11.97 per share, respectively. Page: 24 FEDERAL PUBLIC SERVICES BRAZILIAN SECURITIES COMMISSION  CVM Quarterly Information Corporate Legislation COMERCIAL, INDUSTRIAL AND OTHERS COMPANIES Period - 03/31/2008 01.01 - IDENTIFICATION 01 - CVM Code 02 - Name of Society 03 - Taxpayer Nº 0043-4 Aracruz Celulose S.A. 42.157.511/0001-61 04.01  NOTES TO THE CONSOLIDATED QUARERLY FINANCIAL INFORMATION In accordance with the Companys Bylaws, preferred shares do not vest voting rights, but have priority on return of capital in the event of liquidation of the Company. The preferred shares are entitled to a dividend that is 10% higher than that attributed to each common share, albeit without priority in terms of receiving same. Without prejudice to such right, the Class A preferred shares are assured priority in receiving a minimum annual dividend of 6% of their share of the capital stock. The following table shows the rights, privileges and conversion policy with respect to the shares: Common Class A Preferred Shares Class B Preferred Shares Shares Voting Rights Yes  No, except in the event of non-payment of  No, except in the event of non- dividends for three (3) consecutive years. In payment of dividends for 3 (three) this case, the preferred stock-holders shall consecutive years. In this case, the retain such voting rights until such time as preferred stockholders retain such the past-due dividends are paid. voting rights until such time as the past-due dividends are paid. Privileges None  Priority in reimbursement of capital in the  Priority in reimbursement of event of liquidation of the Company; capital in the event of liquidation of the Company;  Right to receive a dividend that is 10% higher than that paid to each common share;  Right to receive a dividend that is 10% higher than that paid to  Priority in receiving a minimum dividend each common share. of 6% p.a., calculated based on the amount of the capital represented by such shares and divided equally among them. Conversion None May be converted into Class B preferred Cannot be converted into either Characteristics shares at any time, at the discretion of the Class A preferred shares or stockholder, who has to cover the respective common shares. costs of this. Conversion rate: 1:1. As part of the proposal for appropriation of income for the year ended December 31, 2007, earnings are to be retained in the amount of R$ 472,701, with R$ 2,015 relating to reversal of dividends, recorded in the Reserve for Investment under Stockholders. This reserve is intended to cover Company investment plans, which will be considered by the Stockholders at their Annual General Meeting (AGM) in April of 2008. (b) Dividends and interest on capital invested Stockholders are assured by the Companys Bylaws of a minimum annual dividend equivalent to 25% of the Parent Companys net income, adjusted by any increases or decreases in the reserves, as defined in applicable corporate legislation. Page: 25 FEDERAL PUBLIC SERVICES BRAZILIAN SECURITIES COMMISSION  CVM Quarterly Information Corporate Legislation COMERCIAL, INDUSTRIAL AND OTHERS COMPANIES Period - 03/31/2008 01.01 - IDENTIFICATION 01 - CVM Code 02 - Name of Society 03 - Taxpayer Nº 0043-4 Aracruz Celulose S.A. 42.157.511/0001-61 04.01  NOTES TO THE CONSOLIDATED QUARERLY FINANCIAL INFORMATION As permitted by Law No. 9249 of December 26, 1995, the Companys Management elected during the first quarter of 2008 and the year 2007 to pay interest on capital invested to the stockholders. This interest is calculated on the reported stockholders equity and is limited to the daily variation in the Long-Term Interest Rate - TJLP, amounting to R$ 70,000 (R$ 298,000 in 2007). Based on the Companys operating cash generating capacity and in addition to the interest on capital invested already declared, Management is proposing to the AGM distribution of dividends for the year 2007 in the amount of R$ 200,000, which works out to R$ 202.18 per batch of one thousand Class A and B preferred shares and R$ 183.80 per batch of one thousand common shares. (c) Treasury stock As of March 31, 2008 the Company held in its treasury 483 thousand shares of common stock and 1,483 thousands shares of class B preferred stock, the market values for which as of that date were R$ 13.00 and R$ 11.97 per share, respectively. 16 Employee Postretirement Benefit Plan - ARUS The Aracruz Employee Pension Fund ARUS (Fundação Aracruz de Seguridade Social) is a private pension fund which operates in the form of a multi-sponsor fund on a non-profit basis. In September 1998, the previously existing pension plan was substituted by a defined contribution system for retirement (Arus Retirement Plan). The Company sponsors ARUS and its total contribution in the first quarter of 2008 was R$ 1,874 (R$ 1,763 in first quarter 2007). Should the sponsor withdraw from the Retirement Plan, the sponsors commitment made under Resolution No. CPC 06/88 (issued by the Brazilian Supplementary Retirement Benefits Council) is totally covered by the assets of the Defined Contribution Plan. 17 Insurance Coverage Given the nature of its activities, the Company has adopted the policy of contracting insurance coverage to meet its requirements, taking into account the classic differences in risks (manufacturing plant, forests and port). Aracruz purchases insurance coverage based on a combination of systematic risk analyses together with modern insurance techniques in accordance with the maximum possible loss concept, which corresponds to the maximum amount subject to destruction in a single event. As of March 31, 2008, the Companys assets were insured against losses for a total amount of approximately US$ 700,000, corresponding to the maximum limit of indemnity per event. 18 Provision for Provision for Contingencies and Legal Obligations Being Disputed in Court Page: 26 FEDERAL PUBLIC SERVICES BRAZILIAN SECURITIES COMMISSION  CVM Quarterly Information Corporate Legislation COMERCIAL, INDUSTRIAL AND OTHERS COMPANIES Period - 03/31/2008 01.01 - IDENTIFICATION 01 - CVM Code 02 - Name of Society 03 - Taxpayer Nº 0043-4 Aracruz Celulose S.A. 42.157.511/0001-61 04.01  NOTES TO THE CONSOLIDATED QUARERLY FINANCIAL INFORMATION The juridical situation of Aracruz Celulose S.A. and its subsidiaries, jointly controlled and affiliated companies includes labor, civil and tax suits. Based on the representation of external legal counsel, Management believes that the appropriate legal procedures and steps taken in each situation are sufficient to preserve the stockholders equity of the Company and all its Subsidiaries, jointly controlled and affiliated companies, without additional provisions for loss on contingencies besides the amount recorded as of March 31, 2008. The consolidated breakdown of the balance of the provision for contingencies and legal obligations being disputed in court is as follows: Ma rch 31, 2008 Deposit in Amount Total, court provided net Provision for Contingencies Labor 22,921 (36,455 ) (13,534 ) Tax: ICMS credit on exempt paper (7,700 ) (7,700 ) FGTS/INSS payroll deductions for rental of houses for employees 3,582 3,582 IRPJ/CSLL - Full offset of accumulated tax losses and negative results (f) (67,674 ) (67,674 ) Other tax cases 13,231 (14,783 ) (1,552 ) Subtotal 39,734 (126,612 ) (86,878 ) Legal Obligations Being Disputed in Court PIS/COFINS  Law No. 9.718/98 (c) (168,860 ) (168,860 ) CSLL  Non-incidence on export revenues (d) (223,936 ) (223,936 ) Other obligations in dispute 9,973 (17,695 ) (7,722 ) Subtotal 9,973 (410,491 ) (400,518 ) Total 49,707 (537,103 ) (487,396 ) Decem ber 31, 2007 Deposit Amount Total, net in court provided Provision for Contingencies Labor 18,982 (36,422 ) (17,440 ) Page: 27 FEDERAL PUBLIC SERVICES BRAZILIAN SECURITIES COMMISSION  CVM Quarterly Information Corporate Legislation COMERCIAL, INDUSTRIAL AND OTHERS COMPANIES Period - 03/31/2008 01.01 - IDENTIFICATION 01 - CVM Code 02 - Name of Society 03 - Taxpayer Nº 0043-4 Aracruz Celulose S.A. 42.157.511/0001-61 (a) Labor The most significant labor claims are in respect of alleged salary losses due to inflation indices and economic plans imposed by past governments, fines of 40% of the accrued severance pay scheme (Guarantee Fund for Length of Service  FGTS) and claims for additional compensation for alleged hazardous/unhealthy working conditions. As of March 31, 2008, the Company maintained provisions in the total amount of approximately R$ 30,600 (Consolidated - R$ 36,400), in order to cover any unfavorable decisions in the labor area, as well as deposits in court in the amount of R$ 16,500 (Consolidated - R$ 22,900). (b) Brazilian Social Security Institute - INSS In March 1997, the Company received assessment notices from the Brazilian Social Security Institute - INSS relating principally to accommodation allowances. The inspectors took the view that the subsidized rentals constituted savings for employees and, hence, indirect salary benefits (remuneration in kind). As a consequence, the INSS inspectors argued, this process results in underpayment of the corresponding social security contributions. The Company filed a suit for declaratory judgment to challenge such assessments, with a view to cancellation of the notices, which amounted to approximately R$ 3,000. The Superior Court of Justice (STJ) has already ruled in favor of the Companys arguments in a Special Appeal filed in one of the suits. As of March 31, 2008, the Companys deposits in court in relation to this case amounted to approximately R$ 3,600. Based on the advice of its legal counsel, as drawn up in a formal legal opinion, indicating that the likelihood of loss in this case is remote, no provision has been established for any unfavorable decisions. (c) PIS/COFINS 04.01  NOTES TO THE CONSOLIDATED QUARERLY FINANCIAL INFORMATION Tax: ICMS credit on exempt paper (7,700 ) (7,700 ) FGTS/INSS payroll deductions for rental of houses for employees 3,576 3,576 IRPJ/CSLL - Full offset of accumulated tax losses and negative results (f) (67,064 ) (67,064 ) Other tax cases 13,063 (15,061 ) (1,998 ) Subtotal 35,621 (126,247 ) (90,626 ) Legal Obligations Being Disputed in Court PIS/COFINS  Law No. 9.718/98 (c) (167,030 ) (167,030 ) CSLL  Non-incidence on export revenues (d) (218,993 ) (218,993 ) Other obligations in disputes 9,956 (17,642 ) (7,686 ) Subtotal 9,956 (403,665 ) (393,709 ) Total 45,577 (529,912 ) (484,335 ) Page: 28 FEDERAL PUBLIC SERVICES BRAZILIAN SECURITIES COMMISSION  CVM Quarterly Information Corporate Legislation COMERCIAL, INDUSTRIAL AND OTHERS COMPANIES Period - 03/31/2008 01.01 - IDENTIFICATION 01 - CVM Code 02 - Name of Society 03 - Taxpayer Nº 0043-4 Aracruz Celulose S.A. 42.157.511/0001-61 04.01  NOTES TO THE CONSOLIDATED QUARERLY FINANCIAL INFORMATION The Company disagrees with the legitimacy of the claim for these taxes and filed for a court injunction against the changes in the bases for calculation of PIS and COFINS, as well as the increase in the COFINS rate, imposed by Law No. 9718/98. A preliminary injunction was issued in favor of the Company in November of 2001. Due to unfavorable court decisions for other taxpayers in similar lawsuits, on August 29, 2003 the Company decided to withdraw part of claims filed, and chose to adhere to the PAES program  special payment in installments, in the amount of $ 56,241  created by Law No. 10684/2003, the current balance of which is approximately R$ 55,700, and maintained only the claims regarding exchange differences. Notwithstanding the petition for waiver, in view of the decision rendered by the Federal Supreme Court (STF), which ruled that the change in the basis for calculation of the PIS and COFINS is unconstitutional, the Parent Company filed for a Restraining Order to ensure its right not to pay over the PAES installments relating to such modification, and the petition was granted. The amount relating to the PAES installments that were not paid as a result of the cited court order, for the months from July 2006 through March of 2008, is roughly R$ 13,000, already updated according to the TJLP. The amount at stake relating to exchange variation for the period from February 1999 to September 2003 is approximately R$ 251,800 as of March 31, 2008 (R$ 246,000 as of December 31, 2007), already adjusted to current price levels based on the SELIC interest rate, which is appropriately reflected in the provision for contingencies and legal obligations being disputed in court. In September 2007, based on the opinion of its legal council, Company Management reversed the amount of approximately R$ 73,800 of the provision relating to the levying of such taxes on exchange variation revenues, in view of the provisions contained in Article 150, paragraph 4, of the Brazilian National Tax Code (CTN). Given decisions handed down by the STF in similar cases, recognizing the unconstitutionality of the modification in the base for calculation of the PIS and COFINS, which has been repeatedly followed by court and administrative jurisprudence, making the issue virtually a settled matter, Aracruz Management is convinced that the likelihood of loss in this case is remote. Nonetheless, due to the recent pronouncement of IBRACON, as of December 31, 2007, the Company has adopted a conservative approach and reconstituted the portion of the provision previously reversed. (d) Social Contribution on Net Income  Non-incidence on export revenues In September 2003, the Company obtained a restraining order that give it the right not to pay Social Contribution on Net Income (CSLL) generated by export sales, as well as the right to recognize the amounts of tax credits previously offset in this regard, adjusted by the SELIC rate, in the amount of R$ 240,000 as of March 31, 2008, for which it maintains a provision. Aracruz is presently awaiting a decision on the appeal filed by the Federal Government. Page: 29 FEDERAL PUBLIC SERVICES BRAZILIAN SECURITIES COMMISSION  CVM Quarterly Information Corporate Legislation COMERCIAL, INDUSTRIAL AND OTHERS COMPANIES Period - 03/31/2008 01.01 - IDENTIFICATION 01 - CVM Code 02 - Name of Society 03 - Taxpayer Nº 0043-4 Aracruz Celulose S.A. 42.157.511/0001-61 04.01  NOTES TO THE CONSOLIDATED QUARERLY FINANCIAL INFORMATION (e) IRPJ  Deductibility of Social Contribution on Net Income (CSLL) On June 29, 2005, the Company was assessed relating to deductibility of CSLL from taxable income for IRPJ purposes for fiscal years 2000 and 2001, the existing provision for which was supplemented by the amount of R$ 3.6 million, bringing the total to R$ 38 million. In July 2005, in view of the existing case law development, Aracruz decided to pay over the assessed amount, although it recalculated the basis for calculation thereof, arriving at the amount of R$ 24.4 million. The Company filed an administrative challenge to the balance of the amount assessed, and the assessment was upheld at the first administrative level. The Company has appealed this decision and is awaiting judgment. In addition, it has maintained the lawsuit questioning the cited deductibility. (f) IRPJ/CSLL  Full offset of accumulated tax losses and negative results On June 29, 2005, the Company was assessed regarding full offset of accumulated tax losses (NOLs) for IRPJ purposes and negative results for CSLL purposes for fiscal years 2000 and 2001, as well as relating to the full offset, in fiscal year 2000, of the tax loss generated during the period it enjoyed the export tax benefit known as the BEFIEX [Note 18(e)]. The Company challenged the assessment at the administrative level but it was upheld. Aracruz thus appealed this decision and is presently awaiting judgment. In July 2006, a court decision was rendered denying the Company the right to fully offset the IRPJ accumulated tax losses and negative CSLL results, a decision that has already been appealed. Even so, in order to avoid a fine, the Parent Company made payment of the amount of R$ 49.3 million. The amount of the provision set up, relating to the period in which the Parent Company enjoyed the BEFIEX benefit, is R$ 67,700 as of March 31, 2008 (R$ 67,100 as of December 31, 2007). g) ICMS On October 20, 2006, the Company received assessment notices from the Espírito Santo State Treasury Secretary in the amount of R$ 75.8 million, dealing basically with failure to comply with accessory obligations and unduly taking credits for the State Value-Added Tax on Circulation of Goods and Services (ICMS) on assets for use in operations, supplies and fixed assets. The Company elected to make payment of part of the amount assessed and challenged the total amount of R$ 75.5 million, of which R$ 11.6 million has already been ruled in the Companys favor. In March of 2008 the Company was served process in tax foreclosure cases arising from three assessment notices where the courts ruled Page: 30 FEDERAL PUBLIC SERVICES BRAZILIAN SECURITIES COMMISSION  CVM Quarterly Information Corporate Legislation COMERCIAL, INDUSTRIAL AND OTHERS COMPANIES Period - 03/31/2008 01.01 - IDENTIFICATION 01 - CVM Code 02 - Name of Society 03 - Taxpayer Nº 0043-4 Aracruz Celulose S.A. 42.157.511/0001-61 04.01  NOTES TO THE CONSOLIDATED QUARERLY FINANCIAL INFORMATION contrary to Aracruzs interests, in the amount of R$ 58.5 million, and filed its appeals. Based on the opinion of its external legal counsel, which ranked the probability of loss in court as being somewhere between remote and possible, no provision has been set up to cover any unfavorable decisions . (h) Civil Public Suits  Eucalyptus forest tracts in the State of Grande do Sul In 2007 a number of Non-Governmental Organizations (NGOs) and the Federal Public Prosecution Office in the State Rio Grande do Sul filed two Civil Public Suits questioning the validity of the procedures adopted by State Environmental Protection Agency - FEPAM in issuing environmental licenses for eucalyptus plantations in that state. A restraining order was initially granted, determining that FEPAM should cease issuing environmental licenses for planting eucalyptus tracts, with jurisdiction thus being passed on to IBAMA (the Brazilian Environmental Institute). The order was suspended by the Federal Court of the 4th Region at the request of the State Government. The Company believes that such suspension will be confirmed by the courts definitive decision on the merits of the case. Based on the opinion of its legal advisors, who evaluate the probability of loss in the courts as no more then possible, no provision has been recognized. The Company cannot precisely estimate the amount involved in these claims. (i) Other tax cases Based on the opinion of its legal counsel, the Company further maintains a provision for other tax contingencies where the likelihood of loss is ranked as probable in the total amount of R$ 28,600 (R$ 40,200 Consolidated relating to tax and civil cases involving the subsidiaries and jointly controlled company). For these other contingencies, the Company has on deposit in court the amount of approximately R$ 22,800 (Consolidated R$ 23,200). 19 Tax Incentives - ADENE Since Aracruz is located within the geographic area of ADENE (Agency for the Development of the Northeast) and inasmuch as Decree No. 4213 of April 16, 2002 recognized pulp and paper sector as a priority in the development of the region, the Company claimed and was granted the right by the Federal Revenue Service (SRF) in December of 2002 to benefit from reductions in corporate income tax and non-refundable surcharges on adjusted operating profits for plants A and B (period from 2003 to 2013) and plant C (period from 2003 to 2012). This right was granted after ADENE approved the respective reports. On January 9, 2004, the Company received Official Letter No. 1406/03 from the Extrajudicial Administrator of the former Northeast Development Agency (SUDENE), informing that pursuant to re-examination by the Juridical Consultancy of the Ministry for Integration as regards the coverage of the cited incentive granted, it considered that it was inappropriate for Aracruz to enjoy the benefit previously granted and accrued, which caused revocation thereof. During 2004 and 2005, notifications aimed at annulling the related tax benefits were issued by ADENE and repeatedly challenged and/or contested by the Company, although so far no definitive court decision has been issued in relation to the merits of the case. Page: 31 FEDERAL PUBLIC SERVICES BRAZILIAN SECURITIES COMMISSION  CVM Quarterly Information Corporate Legislation COMERCIAL, INDUSTRIAL AND OTHERS COMPANIES Period - 03/31/2008 01.01 - IDENTIFICATION 01 - CVM Code 02 - Name of Society 03 - Taxpayer Nº 0043-4 Aracruz Celulose S.A. 42.157.511/0001-61 04.01  NOTES TO THE CONSOLIDATED QUARERLY FINANCIAL INFORMATION Nevertheless, in December 2005 an Assessment Notice was drawn up against the Company by the SRF, in which the latter government agency required payment back to public coffers of the amounts of the tax incentives used so far, plus interest, albeit without imposition of any fines, for a total amount of R$ 211 million. The Company filed a challenge against this assessment, which was upheld at the first administrative level. Aracruz further appealed against the latter decision and is presently awaiting a decision. The Companys Management, in conjunction with its legal counsel, believes that the decision to cancel the ADENE tax benefits in December 2005 is incorrect, both with respect to the benefits used and in relation to the remaining period. As regards the benefits used through 2004 (R$ 142,858 as of December 31, 2004, recorded under Capital Reserve), Management believes, based on the opinion of its legal counsel, that the requirement to pay the tax has no substantive basis, given that the Company used the benefits strictly within legal parameters and in conformity with acts carried out by the SRF and Reports issued by the ADENE. With respect to the rest of the benefit periods, which extend through 2012 (mill C) and 2013 (mills A and B), respectively, Management and its legal counsel believe it is illegal to revoke benefits that were granted on condition of compliance with pre-established conditions (implementation, expansion or modernization of an industrial undertaking), and that such acquired rights to enjoy same are ensured until the end of the periods set forth in the Law and in the administrative acts granting the benefits. Notwithstanding its firm conviction as to the solid grounds for its rights, in light of the series of events that occurred in the years 2004 and 2005, indicating intent on the part of ADENE and SRF to cancel the tax benefits, the Company decided to adopt a conservative approach and interrupt the recording of the tax benefits as from 2005, until such time as a definitive court decision is reached. The probability of loss, both in relation to the tax benefits already taken through 2004 as well as regarding those that have not yet been used as from 2005, is ranked as possible by Management and its legal counsel. 20 Reconciliation of Stockholders Equity and Income for Quarter - Company and Consolidated March 31, 2008 December 31, 2007 Stockholders Equity Stockholders equity - Parent Company 5,510,529 5,403,243 Unearned income (105,290 ) (85,775 ) Unrealized shipping expenses 24,983 21,800 IRPJ and CSLL on unearned income 27,305 21,752 Stockholders equity - Consolidated 5,457,527 5,361,020 Income for the 1 st Quarter March 31 Page: 32 FEDERAL PUBLIC SERVICES BRAZILIAN SECURITIES COMMISSION  CVM Quarterly Information Corporate Legislation COMERCIAL, INDUSTRIAL AND OTHERS COMPANIES Period - 03/31/2008 01.01 - IDENTIFICATION 01 - CVM Code 02 - Name of Society 03 - Taxpayer Nº 0043-4 Aracruz Celulose S.A. 42.157.511/0001-61 04.01  NOTES TO THE CONSOLIDATED QUARERLY FINANCIAL INFORMATION Net income for the quarter - Parent Company 177,286 277,627 Unearned income (19,515 ) (9,639 ) Unrealized shipping expenses 3,183 946 IRPJ and CSLL on unearned income 5,553 2,259 Provision for devaluation of inventories 2,050 Net income for the quarter - Consolidated 166,507 273,243 21 Commitments (a) Supply of chemical products Linked to the sale of the electro-chemical plant to Canexus Química Brasil Ltda. (Canexus) in 1999, the Company and Canexus signed a long-term contract for the supply of chemical products by Canexus, which was revised in 2002 to include additional volumes. Under the clause of this contract guaranteeing the purchase of minimum volumes, the Company is committed to buying a conservatively projected volume of chemical products. Volumes purchased by the Company in addition to the agreed- upon minimum for a given year may be compensated with lower volumes acquired in subsequent years. For purchases in volumes below those agreed upon, the Company has to pay the utility margin provided by the contract. The Company has these volume commitments until 2008, under the amendment to the contract signed in 2002. (b) Supply of wood The Company signed a contract with Suzano Papel e Celulose S. A. with a view to a loan of 1,700 thousand m³ of eucalyptus wood, which were received through September of 2005. The remaining balance as of March 31, 2008 is 794 m³ (1,075 m³ as of December 31, 2007) of eucalyptus wood and, based on its present forest formation costs, the Company has booked the amount of R$ 8,420 as of March 31, 2008 (R$ 11,395 as of December 31, 2007) under liabilities. The contract calls for return of an equivalent volume on similar operating conditions during the year 2008. (c) Indian Communities  Terms of Settlement In first half 1998 the Company and the Associations of Indian Communities entered into Terms of Settlement (TACs) whereby both parties recognized the legitimacy of Administrative Rulings Nos. 193, 194 and 195, all dated March 6, 1998, issued by the Federal Ministry of Justice, which determined the enlargement of the Indian reservation by 2,571 hectares of land belonging to the Company. Aracruz committed itself to a financial aid program to be implemented through social, agricultural, educational, shelter and health projects, up to an amount of approximately R$ 13,500 (historical amount), monetarily restated each month by one of the official inflation indices (General Market Price Index  IGP-M or Consumer Price Index  IPC) or such other index as may replace them in the future, whichever is Page: 33 FEDERAL PUBLIC SERVICES BRAZILIAN SECURITIES COMMISSION  CVM Quarterly Information Corporate Legislation COMERCIAL, INDUSTRIAL AND OTHERS COMPANIES Period - 03/31/2008 01.01 - IDENTIFICATION 01 - CVM Code 02 - Name of Society 03 - Taxpayer Nº 0043-4 Aracruz Celulose S.A. 42.157.511/0001-61 04.01  NOTES TO THE CONSOLIDATED QUARERLY FINANCIAL INFORMATION greater. The amount of this financial assistance was to be disbursed over a 20-year period, conditioned to the accomplishment of certain clauses and terms. Despite the TACs in force, during the year 2005 members of the Associations of Indian Communities invaded some forestry areas and the Companys industrial premises. Since the invasion represented breach of the TACs by the Indian communities, the Company after having notified the communities themselves, the National Indian Foundation - FUNAI and the Federal Public Prosecutor suspended all commitments to the Indian communities under the TACs as of May 2005. Up to May, 2005, in relation to the time the TACs were being complied with, the Company had donated the amount of R$ 9,597 to the Associations of Indian Communities. On February 17, 2006, FUNAI published Decisions Nos. 11 and 12 in the Official Federal Gazette (D.O.U.), approving the conclusion of a working group set up by FUNAI Administrative Ruling No. 1299/05, which recommended expansion of the current Indian reserves by about 11,000 hectares, comprised almost entirely of lands owned by Aracruz. The working group identified such lands as being traditionally occupied by the Indian communities. As it was confident of the legitimacy of its rights, the Company filed a challenge to such Decisions on June 19, 2006. At the beginning of 2007, the Federal Minister of Justice, which has the authority to decide the matter, returned the administrative process to FUNAI, determining that more in-depth studies should be conducted with a view to preparing an appropriate proposal that reconciled the interests of all parties concerned. On August 27, 2007, through Administrative Rulings Nos. 1.463 and 1464, the Ministry of Justice accepted the conclusions of the Working Group set up by FUNAI Administrative Ruling No. 1299/05 and determined expansion of the Indian territories by 11,000 hectares, of which 98% or around 10,700 hectares corresponded to lands owned by Aracruz. The dispute for land involving Aracruz Celulose and the Indian communities of Espírito Santo came to a conclusion at the end of 2007. On December 3, the final Term of Settlement (TAC) was signed at the Ministry of Justice covering the rights and obligations of each party (Aracruz, the Indian communities and FUNAI) in the process of transferring approximately 11,000 hectares of lands to the Indian communities and assuring that all the eucalyptus wood planted in the area (amounting to around 6,800 hectares of forests) will be felled and removed by the Company by way of indemnity for the improvements made. Expansion of the Indian reservations further requires ratification by decree to be signed by the President of Brazil and subsequent demarcation of lands, at which time effective transfer of ownership will take place. The agreement, which has been followed up on by all the authorities participating in the negotiation process, including the Brazilian Government Attorney and FUNAI (the agency that will be in charge of Page: 34 FEDERAL PUBLIC SERVICES BRAZILIAN SECURITIES COMMISSION  CVM Quarterly Information Corporate Legislation COMERCIAL, INDUSTRIAL AND OTHERS COMPANIES Period - 03/31/2008 01.01 - IDENTIFICATION 01 - CVM Code 02 - Name of Society 03 - Taxpayer Nº 0043-4 Aracruz Celulose S.A. 42.157.511/0001-61 04.01  NOTES TO THE CONSOLIDATED QUARERLY FINANCIAL INFORMATION hiring an independent firm to physically demarcate the lands) calls for both parties to waive from any present or future actions in this regard. This agreement was ratified in March 2008 by the Federal Courts in the City of Linhares - ES. Prior to signature of the final TAC, the terms thereof were submitted to a vote by the Indian communities and approved at a general meeting held on October 16, being further ratified by them at another meeting held November 28, 2007, as recommended by Convention 169 of the International Work Organization (IWO) on Indian and Tribal Communities, to which Brazil is a signatory. Aracruz considers the settlement a sustainable solution that seeks equilibrium among the parties involved, to the extent that it makes it feasible for the Indian communities to expand their lands and provides the Company with the legal security that such lands will not be expanded in the future. (d) Guarantees As of March 31, 2008, collateral signatures and other such guarantees granted to other companies, subsidiaries and the jointly controlled company, relating to third party loans and legal challenges filed by these companies, are as follows: Veracel Celulose S.A. 542,721 Portocel - Terminal Especializado de Barra do Riacho S.A. 104,460 647,181 22 Sales by Geographic Area The Companys Sales, as classified by geographic area, are broken down as follows: Quarter ended March 31 Parent Company Consolidated North America 280,789 200,526 333,799 322,642 Europe 130,951 211,771 436,348 425,747 Asia 124,496 123,776 169,762 202,383 Other continents 1,313 1,313 Total 536,236 537,386 939,909 952,085 Page: 35 FEDERAL PUBLIC SERVICES BRAZILIAN SECURITIES COMMISSION  CVM Quarterly Information Corporate Legislation COMERCIAL, INDUSTRIAL AND OTHERS COMPANIES Period - 03/31/2008 01.01 - IDENTIFICATION 01 - CVM Code 02 - Name of Society 03 - Taxpayer Nº 0043-4 Aracruz Celulose S.A. 42.157.511/0001-61 04.01  NOTES TO THE CONSOLIDATED QUARERLY FINANCIAL INFORMATION Geographic areas are determined based on the location of the Companys customers. 23 Financial Revenues (Expenses) Quarter ended March 31 Parent Company Consolidated Financial Revenues Revenues from marketable securities 18,051 21,827 21,853 29,494 Asset monetary/exchange variations (504 ) (4,471 ) (6,694 ) (24,855 ) Results of derivative financial operations 23,011 69,957 23,011 69,957 Other financial revenues 3,964 4,321 4,364 4,719 Subtotal 44,522 91,634 42,534 79,315 Financial Expenses Expenses on financial operations 59,844 53,148 51,051 60,347 Interest on capital invested 70,000 67,000 70,000 67,000 Liability monetary/exchange variations (36,432 ) (115,618 ) (21,927 ) (93,510 ) Other financial expenses 9,942 11,055 10,914 13,015 Subtotal 103,354 15,585 110,038 46,852 Total, net 58,832 (76,049 ) 67,504 (32,463 ) 1 Statement of Cash Flows Quarter ended March 31 Parent Company Consolidated Operating Activities Net income for the quarter 177,286 277,627 166,507 273,243 Adjustments to reconcile net income to cash generated by operating activities: Depreciation, amortization and depletion 148,247 134,876 174,827 161,165 Equity income (loss) (110,899 ) (103,571 ) 504 (115 ) Deferred income tax and social contribution (7,329 ) 18,808 (12,457 ) 18,611 Monetary and exchange variations (35,413 ) (110,497 ) (14,309 ) (67,418 ) Page: 36 FEDERAL PUBLIC SERVICES BRAZILIAN SECURITIES COMMISSION  CVM Quarterly Information Corporate Legislation COMERCIAL, INDUSTRIAL AND OTHERS COMPANIES Period - 03/31/2008 01.01 - IDENTIFICATION 01 - CVM Code 02 - Name of Society 03 - Taxpayer Nº 0043-4 Aracruz Celulose S.A. 42.157.511/0001-61 04.01  NOTES TO THE CONSOLIDATED QUARERLY FINANCIAL INFORMATION Provision for contingencies, net 3,272 12,244 2,938 17,922 Provision for losses on tax credits 15,216 13,947 16,219 13,796 Residual value of permanent assets written off (1,804 ) 97 1,494 527 Decrease (increase) in assets Securities (37,002 ) (35,339 ) (39,905 ) (30,885 ) Accounts receivable (21,173 ) (93,244 ) 55,922 55,131 Inventories (28,816 ) (20,284 ) (36,307 ) (46,832 ) Tax credits 20,009 25,868 20,675 27,398 Other (4,619 ) 3,840 (3,121 ) (6,205 ) Increase (decrease) in liabilities Suppliers 31,037 (7,970 ) 22,981 (17,252 ) Advances from subsidiaries (including 157,079 319,362 interest) Interest on loans and financings 2,780 (6,526 ) (4,331 ) (15,678 ) Income Tax and Social Contribution on net income (23,420 ) (12,838 ) (22,215 ) (15,149 ) Provisions for contingencies 284 (3,866 ) 288 (3,826 ) Other (5,904 ) (9,184 ) (5,175 ) (10,153 ) Cash Generated by Operating Activities 278,831 403,350 324,535 354,280 Quarter ended March 31 Parent Company Consolidated Investing Activities Short- and long-term investments 61,976 (30,706 ) 188,904 Permanent assets Investments (22,287 ) (181,882 ) Property, plant and equipment (158,017 ) (198,907 ) (179,418 ) (223,040 ) Amounts received for sale of permanent assets 1,805 411 1,992 1,065 Page: 37 FEDERAL PUBLIC SERVICES BRAZILIAN SECURITIES COMMISSION  CVM Quarterly Information Corporate Legislation COMERCIAL, INDUSTRIAL AND OTHERS COMPANIES Period - 03/31/2008 01.01 - IDENTIFICATION 01 - CVM Code 02 - Name of Society 03 - Taxpayer Nº 0043-4 Aracruz Celulose S.A. 42.157.511/0001-61 04.01  NOTES TO THE CONSOLIDATED QUARERLY FINANCIAL INFORMATION Cash Used in Investing Activities (178,499 ) (318,402 ) (208,132 ) (33,071 ) Financing Activities Loans and financings Additions 410,501 377,532 411,751 378,782 Payments (433,710 ) (374,526 ) (462,792 ) (549,644 ) Dividends/interest on capital invested (78,817 ) (74,923 ) (78,817 ) (74,923 ) Cash Used in Financing Activities (102,026 ) (71,917 ) (129,858 ) (245,785 ) Effects of Exchange variations on cash and cash equivalents (11 ) (51 ) (3,228 ) (3,690 ) Net increase (decrease) in cash and marketable securities (1,705 ) 12,980 (16,683 ) 71,734 Cash and marketable securities at beginning of quarter 2,045 1,736 95,155 103,909 Cash and marketable securities at end of quarter 340 14,716 78,472 175,643 2 Statement of Value Added Quarter ended March 31 Parent Company % % Revenues 596,771 590,832 Raw materials from third parties (324,811 ) (302,015 ) Gross value added 271,960 288,817 Retentions Depreciation, amortization and depletion (148,247 ) (134,876 ) Net value added generated 123,713 153,941 Page: 38 FEDERAL PUBLIC SERVICES BRAZILIAN SECURITIES COMMISSION  CVM Quarterly Information Corporate Legislation COMERCIAL, INDUSTRIAL AND OTHERS COMPANIES Period - 03/31/2008 01.01 - IDENTIFICATION 01 - CVM Code 02 - Name of Society 03 - Taxpayer Nº 0043-4 Aracruz Celulose S.A. 42.157.511/0001-61 04.01  NOTES TO THE CONSOLIDATED QUARERLY FINANCIAL INFORMATION Received in transfers Financial revenues  including monetary and exchange variations 44,522 91,634 Equity income 110,899 103,571 155,421 195,205 Value added for distribution 279,134 100 349,146 100 Distribution of value added Government and community Taxes and contributions (federal, state and municipal) 11,853 4 73,632 21 Support, sponsorships and donations 2,669 1 423 14,522 5 74,055 21 Employees 54,439 20 52,160 15 Remuneration of capital provided by third parties/financiers Financial expenses (revenues) 32,886 12 (54,696 ) (15 Remuneration of capital invested by stockholders (dividends and interest on capital invested) 70,000 25 67,000 19 Retained earnings 107,287 38 210,627 60 Total distributed and retained 279,134 100 349,146 100 Quarter ended March 31 Consolidated % % Revenues 894,300 891,935 Raw materials from third parties (457,566 ) (403,542 ) Gross value added 436,734 488,393 Retentions Depreciation, amortization and depletion (174,827 ) (161,165 ) Net value added generated 261,907 327,228 Received in transfers Financial revenues  including monetary Page: 39 FEDERAL PUBLIC SERVICES BRAZILIAN SECURITIES COMMISSION  CVM Quarterly Information Corporate Legislation COMERCIAL, INDUSTRIAL AND OTHERS COMPANIES Period - 03/31/2008 01.01 - IDENTIFICATION 01 - CVM Code 02 - Name of Society 03 - Taxpayer Nº 0043-4 Aracruz Celulose S.A. 42.157.511/0001-61 04.01  NOTES TO THE CONSOLIDATED QUARERLY FINANCIAL INFORMATION and exchange variations 40,618 79,315 Equity income (loss) (504 ) 115 40,114 79,430 Value added for distribution 302,021 100 406,658 100 Distribution of value added Government and community Taxes and contributions (federal, state and municipal) 25,768 9 89,939 22 Support, sponsorships and donations 2,910 1 2,598 1 28,678 10 92,537 23 Employees 69,753 23 65,519 16 Remuneration of capital provided by third parties/financiers Financial expenses (revenues) 37,083 12 (24,641 ) (6 ) Remuneration of capital invested by stockholders (dividends and interest on capital invested) 70,000 23 67,000 16 Retained earnings 96,507 32 206,243 51 Total distributed and retained 302,021 100 406,658 Page: 40 FEDERAL PUBLIC SERVICES BRAZILIAN SECURITIES COMMISSION  CVM Quarterly Information Corporate Legislation COMERCIAL, INDUSTRIAL AND OTHERS COMPANIES Period - 03/31/2008 01.01 - IDENTIFICATION 01 - CVM Code 02 - Name of Society 03 - Taxpayer Nº 0043-4 Aracruz Celulose S.A. 42.157.511/0001-61 05.01  COMMENTS ON THE COMPANYS PERFORMANCE FOR THE QUARTER EXPRESSED IN THOUSANDS OF REAIS (except as indicated otherwise) Aracruz Celulose S.A. posted consolidated net income of R$ 166,507 for the first quarter of 2008, compared with consolidated net income of R$ 273,243 in the same quarter of 2007. The variation in the results over the first quarter of last year basically reflects the lower exchange variation of assets and liabilities denominated in U.S. Dollars. 1. OPERATING ACTIVITIES Commercial Performance Pulpwood sales for the first quarter reached 600 thousand tons (consolidated  730 thousand tons), a dip of 1% compared to the same quarter last year, with 98% of this amount being shipped to foreign markets. The average net price in the first quarter of 2008 was US$ 535/t (consolidated - US$ 634/t), which represents a rise of 24% at the parent company level (consolidated rise of 13%) compared with the price of US$ 430/t (consolidated - US$ 562/t) in the same quarter of 2007. Operating Performance The Companys pulpwood output was 649 thousand tons in the first quarter of 2008, down 1% in relation to the first quarter last year. The unit cost of production (R$ 635) in the first quarter of 2008 was 8% higher than for the same period last year. Parent Company ANALYSIS OF COSTS R$ / TON 1st Qt. 2008 1st Qt. 2007 Cost of Sales (*) 722 647 Selling Expenses 23 27 Administrative Expenses 36 33 Other Operating Expenses. (Rev.) (**) 76 71 Total Cost of Production ( R$ / Ton ) Tons Sold Tons Produced (*) Includes average cost of inventories, plus cost of freight and insurance - R$ 73/ton (2007 - R$ 66/ton). (**) Does not include Monetary / Exchange Variations and Page: 41 FEDERAL PUBLIC SERVICES BRAZILIAN SECURITIES COMMISSION  CVM Quarterly Information Corporate Legislation COMERCIAL, INDUSTRIAL AND OTHERS COMPANIES Period - 03/31/2008 01.01 - IDENTIFICATION 01 - CVM Code 02 - Name of Society 03 - Taxpayer Nº 0043-4 Aracruz Celulose S.A. 42.157.511/0001-61 2 . EVOLUTION OF FINANCIAL LIABILITIES Parent Company Expressed in thousands of Reais Gross Debt 3/31/2008 3/31/2007 Local currency 670,452 570,710 Foreign currency 1,685,547 1,896,838 Cash and cash equivalents (*) 809,641 709,156 Net Debt Consolidated Expressed in thousands of Reais Gross Debt 3/31/2008 3/31/2007 Local currency 1,169,530 1,162,874 Foreign currency 1,843,243 2,117,225 Cash and cash equivalents (*) 986,907 1,159,099 Net Debt (*) Includes short- and long-term investments in marketable securities. 3. OPERATING INVESTMENTS Investment outlays made in the first quarter of 2008 totaled R$ 158.0 million (consolidated - R$ 179.2 million), compared with R$ 198.9 million (consolidated - R$ 223.0 million) made in the same period last year. They were mainly allocated to the following areas: industrial (R$ 34.8 million), lands and forests (R$ 23.0 million), Veracel project (R$ 23.0 million), tree farming (R$ 79.8 million), forestry (R$ 17.6 million) and other investments (R$ 1.0 million), in consolidated figures. * Page: 42 FEDERAL PUBLIC SERVICES BRAZILIAN SECURITIES COMMISSION  CVM Quarterly Information Corporate Legislation COMERCIAL, INDUSTRIAL AND OTHERS COMPANIES Period - 03/31/2008 01.01 - IDENTIFICATION 01 - CVM Code 02 - Name of Society 03 - Taxpayer Nº 0043-4 Aracruz Celulose S.A. 42.157.511/0001-61 06.01  CONSOLIDATED BALANCE SHEET  LIABILITIES  THOUSAND OF R$ 1  2  DESCRIPTION 3  DATE 03/31/2008 4  DATE 12/31/2007 CODE 1 TOTAL ASSETS 9,930,991 9,930,739 1.1 CURRENT ASSETS 2,338,249 2,352,019 1.1.1 CASH AND CASH EQUIVALENTS 26,882 21,553 1.1.2 CREDITS 859,877 956,232 1.1.2.1 CUSTOMERS 590,817 643,451 1.1.2.1.1 ACCOUNTS RECEIVABLE FROM CUSTOMERS - PULP 538,396 604,835 1.1.2.1.2 ACCOUNTS RECEIVABLE FROM CUSTOMERS - PAPER 18,886 21,547 1.1.2.1.3 ACCOUNTS RECEIVABLE FROM CUSTOMERS - SAWED WOOD 2,118 1,941 1.1.2.1.4 ACCOUNTS RECEIVABLE FROM CUSTOMERS  OTHERS 31,417 15,128 1.1.2.2 OTHERS CREDITS 269,060 312,781 1.1.2.2.1 EMPLOYEES 5,452 7,201 1.1.2.2.2 SUPPLIERS 4,135 4,973 1.1.2.2.3 TAXES 259,034 289,312 1.1.2.2.4 OTHERS 439 11,295 1.1.3 INVENTORIES 521,341 485,034 1.1.3.1 SUPPLIES 137,010 134,749 1.1.3.2 RAW MATERIALS 86,845 80,283 1.1.3.3 FINISHED GOODS 296,248 268,967 1.1.3.4 OTHERS 1,238 1,035 1.1.4 OTHERS 930,149 889,200 1.1.4.1 DEBT SECURITIES 838,963 779,266 1.1.4.2 . FINANCIAL APPLICATION 51,590 73,602 1.1.4.3 PREPAID EXPENSES 39,596 36,322 1.1.4.4 OTHERS 0 0 Page: 43 FEDERAL PUBLIC SERVICES BRAZILIAN SECURITIES COMMISSION  CVM Quarterly Information Corporate Legislation COMERCIAL, INDUSTRIAL AND OTHERS COMPANIES Period - 03/31/2008 01.01 - IDENTIFICATION 01 - CVM Code 02 - Name of Society 03 - Taxpayer Nº 0043-4 Aracruz Celulose S.A. 42.157.511/0001-61 06.01  CONSOLIDATED BALANCE SHEET  LIABILITIES  THOUSAND OF R$ 1  CODE 2  DESCRIPTION 3  DATE 03/31/2008 4  DATE 12/31/2007 1.2 NOT CURRENT ASSETS 7,592,742 7,578,720 1.2.1 LONG-TERM ASSETS 588,851 572,677 1.2.1.1 CREDITS 501,422 496,196 1.2.1.1.1 SUPPLIERS 66,243 43,699 1.2.1.1.2 TAXES 274,080 265,214 1.2.1.1.3 CUSTOMER 161,099 162,143 1.2.1.2 ACCOUNTS RECEIVABLE  RELATED PARTIES 0 25,140 1.2.1.2.1 FROM AFFILIATES 0 0 1.2.1.2.2 FROM SUBSIDIARIES 0 0 1.2.1.2.3 OTHERS 0 0 1.2.1.3 OTHERS 87,429 76,481 1.2.1.3.1 DEBT SECURITIES 69,472 58,717 1.2.1.3.2 ESCROW DEPOSITS 17,957 17,764 1.2.2 FIXED ASSETS 7,003,891 7,006,043 1.2.2.1 INVESTMENTS 21,059 21,563 1.2.2.1.1 IN AFFILIATES 0 0 1.2.2.1.2 IN AFFILIATES - GOODWILL 0 0 1.2.2.1.3 IN SUBSIDIARIES 17,837 18,341 1.2.2.1.4 IN SUBSIDIARIES - GOODWILL 0 0 1.2.2.1.5 OTHER COMPANIES 3,222 3,222 1.2.2.2 PROPERTY, PLANT AND EQUIPMENT 6,797,907 6,768,949 1.2.2.2.1 LAND 1,261,463 1,237,735 1.2.2.2.2 BUILDINGS 747,837 764,518 1.2.2.2.3 MACHINERY AND EQUIPMENT 3,129,144 3,210,133 1.2.2.2.4 FORESTS 1,244,735 1,198,549 1.2.2.2.5 PROGRESS TO SUPPLIERS 10,117 16,743 1.2.2.2.6 CONSTRUCTION IN PROGRESS 298,365 230,394 1.2.2.2.7 OTHERS 106,246 110,877 1.2.2.3 INTANGIBLE 0 0 1.2.2.4 DEFERRED CHARGES 184,925 215,531 1.2.2.4.1 INDUSTRIAL 17,312 17,982 1.2.2.4.2 FORESTS 26,892 28,684 1.2.2.4.3 GOODWILL ARISING ON ACQUISITION OF ENTITIES 140,721 168,865 Page: 44 FEDERAL PUBLIC SERVICES BRAZILIAN SECURITIES COMMISSION  CVM Quarterly Information Corporate Legislation COMERCIAL, INDUSTRIAL AND OTHERS COMPANIES Period - 03/31/2008 01.01 - IDENTIFICATION 01 - CVM Code 02 - Name of Society 03 - Taxpayer Nº 0043-4 Aracruz Celulose S.A. 42.157.511/0001-61 06.02  CONSOLIDATED BALANCE SHEET  LIABILITIES  THOUSAND OF R$ 1  CODE 2  DESCRIPTION 3  DATE 03/31/2008 4  DATE 12/31/2007 2 TOTAL LIABILITIES 9,930,991 9,930,739 2.1 CURRENT LIABILITIES 886,658 906,204 2.1.1 LOANS AND FINANCING 279,652 285,460 2.1.2 DEBENTURES 0 0 2.1.3 SUPPLIERS 217,684 194,849 2.1.4 TAXES 40,642 65,161 2.1.5 DIVIDENDS PAYABLE 71,769 80,586 2.1.6 PROVISIONS 41,700 58,126 2.1.6.1 VACATION AND 13 th SALARY 26,712 25,384 2.1.6.2 PROFIT SHARING 14,988 32,742 2.1.7 LOANS FROM RELATED PARTIES 18,164 19,186 2.1.8 OTHERS 217,047 202,836 2.1.8.1 PROPOSED DIVIDENDS 200,000 200,000 2.1.8.2 OTHERS 17,047 2,836 2.2 NOT CURRENT LIABILITIES 3,581,815 3,659,665 2.2.1 LONG-TERM LIABILITIES 3,581,815 3,659,665 2.2.1.1 LOANS AND FINANCING 2,733,121 2,804,750 2.2.1.2 DEBENTURES 0 0 2.2.1.3 PROVISIONS 771,722 775,374 2.2.1.3.1 LABOR CONTINGENCIES 19,252 23,129 2.2.1.3.2 TAX CONTINGENCIES 486,100 478,970 2.2.1.3.3 GOODWILL ARISING ON ACQUISITION OF ENTITIES 266,370 273,275 2.2.1.4 LOANS FROM RELATED PARTIES 0 0 2.2.1.6 OTHERS 76,972 79,541 2.2.1.6.1 SUPPLIERS 0 0 2.2.1.6.2 OTHERS 76,972 79,541 2.2.2 DEFERRED INCOME 0 0 2.3 MINORITY INTEREST 4,991 3,850 Page: 45 FEDERAL PUBLIC SERVICES BRAZILIAN SECURITIES COMMISSION  CVM Quarterly Information Corporate Legislation COMERCIAL, INDUSTRIAL AND OTHERS COMPANIES Period - 03/31/2008 01.01 - IDENTIFICATION 01 - CVM Code 02 - Name of Society 03 - Taxpayer Nº 0043-4 Aracruz Celulose S.A. 42.157.511/0001-61 06.02  CONSOLIDATED BALANCE SHEET  LIABILITIES  THOUSAND OF R$ 1  CODE 2  DESCRIPTION 3  DATE 03/31/2008 4  DATE 12/31/2007 2.4 STOCKHOLDERS EQUITY 5,457,527 5,361,020 2.4.1 PAID-IN CAPITAL 2,871,781 2,871,781 2.4.1.1 COMMON STOCK 1,266,551 1,266,551 2.4.1.2 PREFERRED STOCK 1,605,230 1,605,230 2.4.2 CAPITAL RESERVES 162,209 162,209 2.4.3 REVALUATION RESERVE 0 0 2.4.3.1 OWN ASSETS 0 0 2.4.3.2 SUBSIDIARIES / AFFILIATES 0 0 2.4.4 REVENUE RESERVES 2,369,253 2,369,253 2.4.4.1 LEGAL 389,485 389,485 2.4.4.2 STATUTORY 0 0 2.4.4.3 FOR CONTINGENCIES 0 0 2.4.4.4 UNREALIZED INCOME 0 0 2.4.4.5 FOR INVESTMENTS 1,988,754 1,988,754 2.4.4.6 SPECIAL FOR NON-DISTRIBUTED DIVIDENDS 0 0 2.4.4.7 OTHER UNREALIZED INCOME (8,986 ) (8,986 ) 2.4.4.7.1 TREASURY STOCK (8,986 ) (8,986 ) 2.4.5 RETAINED EARNINGS 54,284 (42,223 ) Page: 46 FEDERAL PUBLIC SERVICES BRAZILIAN SECURITIES COMMISSION  CVM Quarterly Information Corporate Legislation COMERCIAL, INDUSTRIAL AND OTHERS COMPANIES Period - 03/31/2008 01 - CVM Code 02 - Name of Society 03 - Taxpayer Nº 0043-4 Aracruz Celulose S.A. 42.157.511/0001-61 07.01  CONSOLIDATED STATEMENT OF OPERATIONS  THOUSAND OF R$ 1  CODE 2  DESCRIPTION 3  FROM: 01/01/2008 4 FROM : 01/01/2008 5  FROM : 01/01/2007 6  FROM: 01/01/2007 TO : 03/31/2008 TO : 03/31/2008 TO : 03/31/2007 TO : 03/31/2007 3.1 GROSS SALES AND SERVICES REVENUE 1,009,754 1,009,754 1,016,497 1,016,497 3.2 SALES TAXES AND OTHER DEDUCTIONS (144,770 ) (144,770 ) (127,395 ) (127,395 ) 3.3 NET SALES REVENUE 894,984 894,984 889,102 889,102 3.4 COST OF GOODS SOLD (606,637 ) (606,637 ) (536,994 ) (536,994 ) 3.5 GROSS PROFIT 288,347 288,347 352,108 352,108 3.6 OPERATING (EXPENSES) INCOME (181,631 ) (181,631 ) (76,550 ) (76,550 ) 3.6.1 SELLING (42,533 ) (42,533 ) (39,726 ) (39,726 ) 3.6.2 GENERAL AND ADMINISTRATIVE (27,743 ) (27,743 ) (25,064 ) (25,064 ) 3.6.3 FINANCIAL (67,504 ) (67,504 ) 32,463 32,463 3.6.3.1 FINANCIAL INCOME 42,534 42,534 79,315 79,315 3.6.3.2 FINANCIAL EXPENSES (110,038 ) (110,038 ) (46,852 ) (46,852 ) 3.6.4 OTHER OPERATING INCOME 15,910 15,910 13,123 13,123 3.6.5 OTHER OPERATING EXPENSES (59,257 ) (59,257 ) (57,461 ) (57,461 ) 3.6.6 EQUITY IN THE RESULTS OF SUBSIDIARIES (504 ) (504 ) 115 115 3.7 OPERATING INCOME 106,716 106,716 275,558 275,558 3.8 NON-OPERATING (EXPENSES) INCOME (1,494 ) (1,494 ) (526 ) (526 ) 3.8.1 INCOME 1,992 1,992 1,065 1,065 3.8.2 EXPENSES (3,486 ) (3,486 ) (1,591 ) (1,591 ) 3.9 INCOME BEFORE INCOME TAXES AND MANAGEMENT REMUNERATION 105,222 105,222 275,032 275,032 3.10 INCOME TAX AND SOCIAL CONTRIBUTION (20,031 ) (20,031 ) (49,270 ) (49,270 ) 3.11 DEFERRED INCOME TAXES 12,457 12,457 (18,611 ) (18,611 ) 3.12 MANAGEMENT REMUNERATION AND STATUORY APPROPRIATIONS 0 0 0 0 3.12.1 PARTICIPATIONS 0 0 0 0 3.12.2 REMUNERATION 0 0 0 0 3.13 REVERSION OF INTERESTS ON STOCKHOLDERS CAPITAL 70,000 70,000 67,000 67,000 3.14 MINORITY INTEREST (1,141 ) (1,141 ) (908 ) (908 ) 3.15 NET INCOME FOR THE PERIOD 166,507 166,507 273,243 273,243 CAPITAL STOCK-QUANTITY (THOUSANDS) 1,030,588 1,030,588 1,030,588 1,030,588 EARNINGS PER SHARE 0,16157 0,16157 0,26513 0,26513 LOSS PER SHARE - Page: 47 FEDERAL PUBLIC SERVICES BRAZILIAN SECURITIES COMMISSION  CVM Quarterly Information Corporate Legislation COMERCIAL, INDUSTRIAL AND OTHERS COMPANIES Period - 03/31/2008 01.01 - IDENTIFICATION 01 - CVM Code 02 - Name of Society 03 - Taxpayer Nº 0043-4 Aracruz Celulose S.A. 42.157.511/0001-61 08.01  PERFORMANCE COMMENTS OF CONSOLIDATED IN THE QUARTER The consolidated Performance comments for this quarter were disclosed together with Aracruz Celulose S.A.s (Controlling Company) performance comments, group 05. Page: 48 FEDERAL PUBLIC SERVICES BRAZILIAN SECURITIES COMMISSION  CVM Quarterly Information Corporate Legislation COMERCIAL, INDUSTRIAL AND OTHERS COMPANIES Period - 03/31/2008 01.01 - IDENTIFICATION 01 - CVM Code 02 - Name of Society 03 - Taxpayer Nº 0043-4 Aracruz Celulose S.A. 42.157.511/0001-61 15.01  INVESTMENTS PROJECTS (Convenience Translation into English from the original previously issued in Portuguese) The comments related to investments were disclosed in note 3 group 05. Page: 49 FEDERAL PUBLIC SERVICES BRAZILIAN SECURITIES COMMISSION  CVM Quarterly Information Corporate Legislation COMERCIAL, INDUSTRIAL AND OTHERS COMPANIES Period - 03/31/2008 01.01 - IDENTIFICATION 01 - CVM Code 02 - Name of Society 03 - Taxpayer Nº 0043-4 Aracruz Celulose S.A. 42.157.511/0001-61 17.01  SPECIAL REVIEW REPORT - UNQUALIFIED (Convenience Translation into English from the original previously issued in Portuguese) Stock position of stockholders with more than 5% of voting stocks In order to be in compliance with the best practices of Corporate Governance (Level 1), we disclose below, the stock positions as of March 31, 2008: Parent Company: Aracruz Celulose S.A. CNPJ: 42.157.511/0001-61 Stocks Stockholders Common Preferred A Preferred B Total Quantity % Quantity % Quantity % Quantity % Thousand Thousan d Thousan d Thousand Newark Financial Inc. 127,506 28.00 - - - 127,506 12.35 Arainvest Participações S.A. 127,506 28.00 27,737 99.21 - 155,243 15.03 Arapar S.A. 127,506 28.00 - - - 127,506 12.35 BNDES Participações S.A. 56,881 12.49 - - - 56,881 5.51 (1) Treasure Hold Investments Corp - 57,876 10.54 57,876 5.61 (1) Northern Cross Investments Ltd. - 50,102 9.12 50,102 4.85 (1) U.S. Trust Company N.A. - 44,117 8.03 44,117 4.27 (1) Capital World Investors. 35,812 6.52 35,812 3.47 (1) Wellington Mgmt Company - 34,063 6.20 34,063 3.30 Caixa Previd. Func. Banco do Brasil - 31,694 5.77 31,694 3.07 (1) Capital Research & Mgmt Company - 30,580 5.57 30,580 2,96 (2 ) (1) Impala Asset Mgmt. - 29,364 5.35 29,364 2.84 Treasury stock 483 0.11 - - 1,483 0.27 1,966 0.19 Others 15,509 3.41 221 0.79 234,114 42.63 249,844 24.20 Total (1) Foreign company (2) Administrator of investments funds several Numbers supplied by I.R. Channel JP Morgan in 04/04/08 Page: 50 FEDERAL PUBLIC SERVICES BRAZILIAN SECURITIES COMMISSION  CVM Quarterly Information Corporate Legislation COMERCIAL, INDUSTRIAL AND OTHERS COMPANIES Period - 03/31/2008 01.01 - IDENTIFICATION 01 - CVM Code 02 - Name of Society 03 - Taxpayer Nº 0043-4 Aracruz Celulose S.A. 42.157.511/0001-61 17.01  SPECIAL REVIEW REPORT - UNQUALIFIED Share Capital of majority stockholders (from controlling companies to individual stockholders) Position at March 31, 2008 Parent Company: Newark Financial Inc. Stocks Stockholders Common Preferred Total Quantity % Quantity % Quantity % Unities Unities Unities Votorantim Celulose e Papel S.A. 50,000 100.00 - - 50,000 100.00 Total - - Parent Company: Votorantim Celulose e Papel S.A CNPJ: 60.643.228/0001-21 Stocks Stockholders Common Preferred Total Quantity % Quantity % Quantity % Unities Unities Unities Votorantim Investºs Industriais S.A. 105,702,450 100.00 677 - 105,703,127 51.78 BNDES Participações S.A - - 7,555,369 7.67 7,555,369 3.70 Council of Administration , Chief Officers and Fiscal council - - 3,020 0.00 3,020 0.00 Others 1 - 90,883,989 92.33 90,883,990 44.52 Treasury stocks 1 - - 0.00 1 0.00 Total Parent Company: Votorantim Investimentos Industriais S.A CNPJ: 03.407.049/0001-51 Stocks Stockholders Common Preferred Total Quantity % Quantity % Quantity % Unities Unities Unities Votorantim Participações S.A. 11,165,582,998 100.00 - - 11,165,582,998 100.00 José Roberto Ermírio de Moraes 1 - - - 1 - Fábio Ermírio de Moraes 1 - - - 1 - Total - - Page: 51 FEDERAL PUBLIC SERVICES BRAZILIAN SECURITIES COMMISSION  CVM Quarterly Information Corporate Legislation COMERCIAL, INDUSTRIAL AND OTHERS COMPANIES Period - 03/31/2008 01.01 - IDENTIFICATION 01 - CVM Code 02 - Name of Society 03 - Taxpayer Nº 0043-4 Aracruz Celulose S.A. 42.157.511/0001-61 17.01  SPECIAL REVIEW REPORT - UNQUALIFIED Parent Company: Votorantim Participações S.A. CNPJ: 61.082.582/0001-97 Stocks Stockholders Common Preferred Total Quantity % Quantity % Quantity % Unities Unities Unities Hejoassu Administração Ltda. 5,304,772,481 98.60 - - 5,304,772,481 98.60 Neyde Ugolini de Moraes 19,026,623 0.35 - - 19,026,623 0.35 Antônio Ermírio de Moraes 19,026,623 0.35 - - 19,026,623 0.35 Ermírio Pereira de Moraes 19,026,623 0.35 - - 19,026,623 0.35 Maria Helena Moraes Scripilliti 19,026,623 0.35 - - 19,026,623 0.35 Total - - Parent Company: Hejoassu Administração Ltda. CNPJ: 61.194.148/0001-07 Stocks Stockholders Common Preferred Total Quantity % Quantity % Quantity % Unities Unities Unities JEMF Participações S.A. 400,000 25.00 - - 400,000 25.00 AEM Participações S.A. 400,000 25.00 - - 400,000 25.00 ERMAN Participações S.A. 400,000 25.00 - - 400,000 25.00 MRC Participações S.A. 400,000 25.00 - - 400,000 25.00 Total - - Parent Company: AEM Participações S.A. CNPJ: 05.062.403/0001-89 Stocks Stockholders Common Preferred Total Quantity % Quantity % Quantity % Unities Unities Unities Antônio Ermírio de Moraes 684,729,100 100.00 - - 684,729,100 100.00 JEMF Participações S.A. - - 300 33.33 300 0.00 ERMAN Participações S.A. - - 300 33.33 300 0.00 MRC Participações S.A. - - 300 33.34 300 0.00 Page: 52 FEDERAL PUBLIC SERVICES BRAZILIAN SECURITIES COMMISSION  CVM Quarterly Information Corporate Legislation COMERCIAL, INDUSTRIAL AND OTHERS COMPANIES Period - 03/31/2008 01.01 - IDENTIFICATION 01 - CVM Code 02 - Name of Society 03 - Taxpayer Nº 0043-4 Aracruz Celulose S.A. 42.157.511/0001-61 17.01  SPECIAL REVIEW REPORT - UNQUALIFIED Total Parent Company: ERMAN Participações S.A. CNPJ: 05.062.376/0001-44 Stocks Stockholders Common Preferred Total Quantity % Quantity % Quantity % Unities Unities Unities Ermírio Pereira de Moraes 684,729,100 100.00 - - 684,729,100 100.00 JEMF Participações S.A. - - 300 33.33 300 0.00 AEM Participações S.A. - - 300 33.33 300 0.00 MRC Participações S.A. - - 300 33.34 300 0.00 Total Parent Company: MRC Participações S.A. CNPJ: 05.062.355/0001-29 Stocks Stockholders Common Preferred Total Quantity % Quantity % Quantity % Unities Unities Unities Maria Helena Moraes Scripilliti 684,729,100 100.00 - - 684,729,100 100.00 JEMF Participações S.A. - - 300 33.33 300 0.00 AEM Participações S.A. - - 300 33.33 300 0.00 ERMAN Participações S.A. - - 300 33.34 300 0.00 Total Page: 53 FEDERAL PUBLIC SERVICES BRAZILIAN SECURITIES COMMISSION  CVM Quarterly Information Corporate Legislation COMERCIAL, INDUSTRIAL AND OTHERS COMPANIES Period - 03/31/2008 01.01 - IDENTIFICATION 01 - CVM Code 02 - Name of Society 03 - Taxpayer Nº 0043-4 Aracruz Celulose S.A. 42.157.511/0001-61 17.01  SPECIAL REVIEW REPORT - UNQUALIFIED Parent Company: JEMF Participações S.A. CNPJ: 05.062.394/0001-26 Stocks Stockholders Common Preferred Total Quantity % Quantity % Quantity % Unities Unities Unities José Ermírio de Moraes Neto 228,243,033 33.33 - - 228,243,033 33.33 José Roberto Ermírio de Moraes 228,243,033 33.33 - - 228,243,033 33.33 Neide Helena de Moraes 228,243,034 33.34 - - 228,243,034 33.34 AEM Participações S.A. - - 300 33.33 300 0.00 ERMAN Participações S.A. - - 300 33.34 300 0.00 MRC Participações S.A. - - 300 33.33 300 0.00 Total Parent Company: BNDES Participações S.A. - BNDESPAR CNPJ: 00.383.281/0001-09 Stocks Stockholders Common Preferred Total Quantity % Quantity % Quantity % Unities Unities Unities Banco Nacional de Desenvolvimento Econômico e Social - BNDES 1 100.00 - - 1 100.00 Total 1 - - 1 Parent Company: Banco Nacional de Desenvolvimento Econômico e Social - BNDES CNPJ: 33.657248/0001-89 Stocks Stockholders Common Preferred Total Quantity % Quantity % Quantity % Unities Unities Unities União Federal 6,273,711,452 100.00 - - 6,273,711,452 100.00 Page: 54 FEDERAL PUBLIC SERVICES BRAZILIAN SECURITIES COMMISSION  CVM Quarterly Information Corporate Legislation COMERCIAL, INDUSTRIAL AND OTHERS COMPANIES Period - 03/31/2008 01.01 - IDENTIFICATION 01 - CVM Code 02 - Name of Society 03 - Taxpayer Nº 0043-4 Aracruz Celulose S.A. 42.157.511/0001-61 17.01  SPECIAL REVIEW REPORT - UNQUALIFIED Total - - Parent Company: ARAINVEST Participações S.A. CNPJ: 06.139.408/0001-25 Stocks Stockholders Common Preferred Total Quantity % Quantity % Quantity % Thousand Thousand Thousand Joseph Yacoub Safra 85,990 49.99 21,489 49.98 107,479 49.99 Moise Yacoub Safra 85,990 49.99 21,489 49.98 107,479 49.99 Others 4 0.02 18 0.04 22 0.02 Total Parent Company: ARAPAR S.A. CNPJ: 29.282.803/0001-68 Stocks Stockholders Common Preferred Total Quantity % Quantity % Quantity % Unities Unities Unities Lorentzen Empreendimentos S.A. 694,143,246 74.33 30,256,477 3.24 724,399,723 38,78 São Teófilo Rep. Participações S.A. 227,914,404 24.40 727,273,073 77.87 955,187,477 51,14 Others 11,844,938 1.27 176,373,038 18.89 188,217,976 10,08 Total Parent Company: Lorentzen Empreendimentos S.A. CNPJ: 33.107.533/0001-26 Stocks Stockholders Common Preferred Total Quantity % Quantity % Quantity % Unities Unities Unities Nebra Participações Ltda 60,656,395 45.68 - - 60,656,395 45.68 Loxosceles Participações S.A. 27,818,554 20.95 - - 27,818,554 20.95 Picumnus Participações S.A. 27,818,554 20.95 - - 27,818,554 20.95 Tiba Participações Ltda 16,488,717 12.42 - - 16,488,717 12.42 Others 3,239 - - - 3,239 - Total - - Page: 55 FEDERAL PUBLIC SERVICES BRAZILIAN SECURITIES COMMISSION  CVM Quarterly Information Corporate Legislation COMERCIAL, INDUSTRIAL AND OTHERS COMPANIES Period - 03/31/2008 01.01 - IDENTIFICATION 01 - CVM Code 02 - Name of Society 03 - Taxpayer Nº 0043-4 Aracruz Celulose S.A. 42.157.511/0001-61 17.01  SPECIAL REVIEW REPORT - UNQUALIFIED Parent Company: Nebra Participações S.A. CNPJ: 04.418.550/0001-86 Stocks Stockholders Common Preferred Total Quantity % Quantity % Quantity % Unities Unities Unities Haakon Lorentzen 55,346,102 100.00 - - 55,346,102 52.29 Erling Sven Lorentzen - - 50,498,424 100.00 55,346,102 47.71 Others 1 0.00 - - 1 0.00 Total Parent Company: Loxosceles Participações S.A. CNPJ: 09.024.367/0001-10 Stocks Stockholders Common Preferred Total Quantity % Quantity % Quantity % Unities Unities Unities Ingeborg Lorentzen Ribeiro 2,145,615 75.48 - - 2,145,615 37.74 Erling Sven Lorentzen - - 1,478,173 52.00 1,478,173 26.00 Victoria Regina Lorentzen Ribeiro 697,025 24.52 1,364,467 48.00 2,061,492 36.26 Total Parent Company: Picumnus Participações S.A. CNPJ: 09.032.670/0001-64 Stocks Stockholders Common Preferred Total Quantity % Quantity % Quantity % Unities Unities Unities Camocim Administradora S.A. 23,065,314 100.00 - - 23,065,314 74.00 Erling Sven Lorentzen - - 8,104,030 100.00 8,104,030 26.00 Others 1 0.00 - - 1 - Page: 56 FEDERAL PUBLIC SERVICES BRAZILIAN SECURITIES COMMISSION  CVM Quarterly Information Corporate Legislation COMERCIAL, INDUSTRIAL AND OTHERS COMPANIES Period - 03/31/2008 01.01 - IDENTIFICATION 01 - CVM Code 02 - Name of Society 03 - Taxpayer Nº 0043-4 Aracruz Celulose S.A. 42.157.511/0001-61 17.01  SPECIAL REVIEW REPORT - UNQUALIFIED Total Parent Company: Camocim Administradora S.A CNPJ: 42.273.763/0001-56 Stocks Stockholders Common Preferred Total Quantity % Quantity % Quantity % Unities Unities Unities Ragnhild Lorentzen 6,066,515 100.00 - - 6,066,515 100.00 Others 2 0.00 - - 2 0.00 Total - - Parent Company: Tiba Participações Ltda CNPJ: 03.410.452/0001-30 Stocks Stockholders Common Preferred Total Quantity % Quantity % Quantity % Unities Unities Unities Haakon Lorentzen. 25,040,095 100.00 - - 25,040,095 100.00 Others 1 - - - 1 - Total - - Parent Company: Caminho Editorial Ltda CNPJ: 54.089.495/0001-04 Stocks Stockholders Common Preferred Total Quantity % Quantity % Quantity % Unities Unities Unities Brasil Warrant Admin. Bes e Empresas Ltda 128,321,043 86.45 - - 128,321,043 86.45 Others 20,109,957 13.55 - - 20,109,957 13.55 Total - - 148,431,000 Page: 57 FEDERAL PUBLIC SERVICES BRAZILIAN SECURITIES COMMISSION  CVM Quarterly Information Corporate Legislation COMERCIAL, INDUSTRIAL AND OTHERS COMPANIES Period - 03/31/2008 01.01 - IDENTIFICATION 01 - CVM Code 02 - Name of Society 03 - Taxpayer Nº 0043-4 Aracruz Celulose S.A. 42.157.511/0001-61 17.01  SPECIAL REVIEW REPORT - UNQUALIFIED Parent Company: São Teófilo Repres. Participações Ltda CNPJ: 03.214.652/0001-17 Stocks Stockholders Common Preferred Total Quantity % Quantity % Quantity % Unities Unities Unities Caminho Editorial Ltda 16,475,914 50.00 5,669,154 17.58 22,145,068 33.96 Nalbra S LLC 16,475,914 50.00 9,308,089 28.86 25,784,003 39.54 Brasil Silva I LLC (1) - - 11,532,701 35.75 11,532,701 17.69 Fernando Roberto Moreira Salles - - 1,704,503 5.28 1,704,503 2.61 Others - - 4,039,975 12.53 4,039,975 6.20 Total (1) Foreign company Parent Company: Brasil Warrant Admin. Bens e Empresas Ltda CNPJ: 33.744.277/0001-88 Stocks Stockholders Common Preferred Total Quantity % Quantity % Quantity % Unities Unities Unities Fernando Roberto Moreira Salles 2 25.00 122 25.00 4 25.00 Walter Moreira Salles Júnior 2 25.00 122 25.00 4 25.00 Pedro Moreira Salles 2 25.00 122 25.00 4 25.00 João Moreira Salles 2 25.00 122 25.00 4 25.00 Total 8 16 Parent Company: Nalbra S LLC CNPJ: 06.205.788/0001-59 Stocks Stockholders Common Preferred Total Quantity % Quantity % Quantity % Unities Unities Unities Nalbra Inc. (1) 30,012,000 100.00 - - 30,012,000 100.00 Total - - (1) Foreign company Page: 58 FEDERAL PUBLIC SERVICES BRAZILIAN SECURITIES COMMISSION  CVM Quarterly Information Corporate Legislation COMERCIAL, INDUSTRIAL AND OTHERS COMPANIES Period - 03/31/2008 01.01 - IDENTIFICATION 01 - CVM Code 02 - Name of Society 03 - Taxpayer Nº 0043-4 Aracruz Celulose S.A. 42.157.511/0001-61 17.01  SPECIAL REVIEW REPORT - UNQUALIFIED Parent Company: BNDES Participações S.A. - BNDESPAR CNPJ: 00.383.281/0001-09 Stocks Stockholders Common Preferred Total Quantity % Quantity % Quantity % Unities Unities Unities Banco Nacional de Desenvolvimento Econômico e Social - BNDES 1 100.00 - - 1 100.00 Total 1 - - 1 Parent Company: Banco Nacional de Desenvolvimento Econômico e Social - BNDES CNPJ: 33.657.248/0001-89 Stocks Stockholders Common Preferred Total Quantity % Quantity % Quantity % Unities Unities Unities União Federal 6,273,711,452 100.00 - - 6,273,711,452 100.00 Total - - Page: 59 FEDERAL PUBLIC SERVICES BRAZILIAN SECURITIES COMMISSION  CVM Quarterly Information Corporate Legislation COMERCIAL, INDUSTRIAL AND OTHERS COMPANIES Period - 03/31/2008 01.01 - IDENTIFICATION 01 - CVM Code 02 - Name of Society 03 - Taxpayer Nº 0043-4 Aracruz Celulose S.A. 42.157.511/0001-61 17.01  SPECIAL REVIEW REPORT - UNQUALIFIED Stocks Position of Majority Stockholders, Management, Members of the fiscal Council and outstanding stocks. Position on March 31, 2008 Stockholder Common % Preferred % Preferred % Total % Stocks Stocks Stocks (Class A) (Class B) Majorities Stockholders Lorentzen 127,506,457 28.00 - 127,506,457 12.35 Safra (4 ) 127,506,457 28.00 27,736,642 99.20 57,875,517 10.50 213,118,616 20.64 VCP 127,506,457 28.00 - 127,506,457 12.35 BNDES 56,880,857 12.50 0 0 - 0 56,880,857 5.51 Management 0 0 0 - Councilors 1,905 0.00 0 0 29,009 0 30,914 - Directors - 17,198 0 17,198 - - Tax Council 10 - 10 - Treasury Stocks (1) - - Other Stockholders (2) Total issued stocks (3) Outstanding stocks (2) Stocks issued and repurchased by the Company. Total of stocks issued minus Treasury stocks, members of tax council, board members (including substitutes), directors and majorities stockholders. Total number of subscribed stocks and issued by the Company. Participation of the group Safra composed for: Arainvest Participações S.A. 127,506,457 Common stock, 27,736,642 PNA stock and Treasure Hold Investments Corp. 57,875, Stocks Position of Majority Stockholders, Management, Members of the fiscal Council and outstanding stocks. Page: 60 FEDERAL PUBLIC SERVICES BRAZILIAN SECURITIES COMMISSION  CVM Quarterly Information Corporate Legislation COMERCIAL, INDUSTRIAL AND OTHERS COMPANIES Period - 03/31/2008 01.01 - IDENTIFICATION 01 - CVM Code 02 - Name of Society 03 - Taxpayer Nº 0043-4 Aracruz Celulose S.A. 42.157.511/0001-61 17.01  SPECIAL REVIEW REPORT - UNQUALIFIED Position on March 31, 2007 Stockholder Common % Preferred % Preferred % Total % Stocks Stocks Stocks (Class A) (Class B) Majorities Stockholders Lorentzen 127,506,457 28.00 - 127,506,457 12.35 Safra (4 ) 127,506,457 28.00 27,736,642 73.06 57,875,517 10.73 213,118,616 20.64 VCP 127,506,457 28.00 - 127,506,457 12.35 BNDES 56,880,857 12.49 10,000,000 26.34 24,392,530 4.52 91,273,387 8.84 Management 0 0 0 - Councilors 2,005 0.00 0 0 59,509 0 61,514 - Directors - 17,198 0 17,198 - - Tax Council 10 - 10 - Treasury Stocks (1) - - Other Stockholders (2) Total issued stocks (3) Outstanding stocks (2) Stocks issued and repurchased by the Company, waiting cancellation. Total of stocks issued minus Treasury stocks, members of tax council, board members (including substitutes), directors and majorities stockholders. Total number of subscribed stocks and issued by the Company. Participation of the group Safra composed for: Arainvest Participações S.A. 127,506,457 Common stock, 27,736,642 PNA stock and Treasure Hold Investments Corp. 57,875, (Convenience Translation into English of original previously issued in Portuguese) Page: 61 FEDERAL PUBLIC SERVICES BRAZILIAN SECURITIES COMMISSION  CVM Quarterly Information Corporate Legislation COMERCIAL, INDUSTRIAL AND OTHERS COMPANIES Period - 03/31/2008 01.01 - IDENTIFICATION 01 - CVM Code 02 - Name of Society 03 - Taxpayer Nº 0043-4 Aracruz Celulose S.A. 42.157.511/0001-61 17.01  SPECIAL REVIEW REPORT - UNQUALIFIED Report of Independent Auditors on Special Review of Quarterly Financial Information as of March 31, 2008 To the Directors and Stockholders of Aracruz Celulose S.A. Aracruz - ES 1. We conducted a special review of the Quarterly Financial Information - ITR of Aracruz Celulose S.A. (Company and Consolidated) for the quarter ended March 31, 2008, prepared in accordance with the principles established by the Brazilian Securities Commission (CVM), comprising the balance sheets, statements of income, cash flows, value added and management comments on performance. 2. Our special review was conducted in accordance with specific standards established by the Brazilian Institute of Independent Auditors  IBRACON, together with the Federal Accounting Council (CFC), and mainly comprised: (a) inquiries and discussions with the Companys management responsible for the financial, accounting, and operational areas as to the principal criteria adopted in the preparation of the Quarterly Financial Information; and (b) review of the information and subsequent events that have or might have a significant effect on the financial position and operations of the Company and its subsidiaries. 3. As described in Note 2.1, on December 28, 2007 the Brazilian government enacted Law No. 11.638/07, which alters, revokes and introduces new provisions in the Brazilian Corporation Law (No. 6.404/76), especially in relation to chapter XV, regarding the preparation of financial statements. Even though the new law has already taken effect as from the year beginning January 1, 2008, certain alterations introduced by it depend on regulation by regulatory agencies in order to be applied by the companies. Accordingly, for as long as specific accounting norms are not issued regarding certain matters, CVM has permitted the non-application of the provisions of Law No. 11.638 to the Quarterly Financial Information during the year 2008. Therefore, the accompanying Quarterly Financial Information has been prepared without considering the modifications in accounting practices prescribed by Law No. 11.638 which still depend on specific principles on the part of the regulatory agencies. 4. Based on our special review, we are not aware of any material modifications that should be made to the Quarterly Financial Information referred to in paragraph 1 above, in order for it to be in conformity with the accounting practices adopted in Brazil, applied in accordance with the standards laid down by the Brazilian Securities Commission (CVM), specifically applicable to the disclosure of mandatory Quarterly Financial Information. 5. Previously, we examined the accompanying balance sheets (Company and Consolidated) as of December 31, 2007, and also reviewed the statements of income, cash flows and value added for the quarter ended March 31, 2007, presented for comparison purposes, and issued our unqualified auditors report and unqualified special Page: 62 FEDERAL PUBLIC SERVICES BRAZILIAN SECURITIES COMMISSION  CVM Quarterly Information Corporate Legislation COMERCIAL, INDUSTRIAL AND OTHERS COMPANIES Period - 03/31/2008 01.01 - IDENTIFICATION 01 - CVM Code 02 - Name of Society 03 - Taxpayer Nº 0043-4 Aracruz Celulose S.A. 42.157.511/0001-61 17.01  SPECIAL REVIEW REPORT - UNQUALIFIED review report thereon dated January 10, 2008 and April 7, 2007, respectively. Rio de Janeiro, April 7, 2008 ( Portuguese original signed by ): DELOITTE TOUCHE TOHMATSU Independent Auditors CRC-SP 011609/O-S-ES Amauri Froment Fernandes Accountant CRC-RJ 039012/O-S-ES Page: 63 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: April 23, 2008 ARACRUZ CELULOSE S.A. By: /s/ Carlos Augusto Lira Aguiar Name: Carlos Augusto Lira Aguiar Title: Chief Executive Officer
